                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

     MARY MEREDITH,                                  )           Case No. 3:18-cv-105
                                                     )
                  Plaintiff,                         )           JUDGE KIM R. GIBSON
                                                     )
          v.                                         )
                                                     )
    COUNTY OF JEFFERSON; JEFFERSON                   )
    COUNTY CHILDREN AND YOUTH                        )
    SERVICES; CYNTHIA CORNWELL;                      )
    JOANNA WELCH; BRANDY                             )
    SHRECKENGOST; ALLEN H. RYEN,                     )
    Ph.D.; NATALIE YOUNG;                            )
                                                     )
                  Defendants.                        )


                                     MEMORANDUM OPINION

I.       Introduction

         Before the Court are two Motions to Dismiss Plaintiff's Amended Complaint. (ECF Nos.

17, 21.) Defendants County of Jefferson, Jefferson County Children and Youth Services (the

"Agency"), Cynthia Cornwell, Joanna Welch, Brandy Shreckengost, and Natalie Young

(collectively the "County Defendants") jointly filed one Motion to Dismiss. 1 (ECF No. 17.)

Defendant Allen H. Ryen, Ph.D filed a separate Motion to Dismiss. (ECF No. 21.) These Motions


1Counsel for the County Defendants failed to comply with the Practices and Procedures of this Chambers.
See Practices and Procedures of Judge Kim R. Gibson, https://www.pawd.uscourts.gov/sites/pawd/files/JG-
Practices-Procedures.pdf. First, the County Defendants' brief exceeds the page limit. Section II(B) of Judge
Gibson's Practices and Procedures provides that "briefs should not exceed 25 pages." The County
Defendants filed a 50-page brief (ECF No. 18) without seeking leave of Court to file additional pages.
Nevertheless, the Court considered the entirety of the County Defendants' brief when deciding the instant
Motions. The County Defendants also filed a 51-page Motion to Dismiss (ECF No. 17), independent of its
50-page brief. The Court considered only the brief in support, not the contents of the Motion. Counsel is
advised that a motion should contain a short statement of the relief sought and that the brief in support
should contain legal argument. Second, the County Defendants filed a reply brief (ECF No. 26) without
seeking leave of Court. Section II(B) of Judge Gibson's Practices and Procedures provides that "reply briefs
... are not to be filed without leave of Court."
are fully briefed (see ECF Nos. 18, 24, 25, 26, 31) and are ripe for disposition. The Court held oral

argument on Defendants' Motions on January 17, 2019. (See ECF No. 36.) For the reasons that

follow, the Motions are GRANTED IN PART and DENIED IN PART.

II.     Background

        Plaintiff alleges the following facts in her Amended Complaint (ECF No. 15), which the

Court considers true for purposes of deciding the instant Motions.

        A.      Plaintiff's Employment at Jeff Tech

        From 2010 until September 26, 2016, Plaintiff Mary Meredith worked as a tenured math

teacher at Jeff Tech-a public vocational and technical school in Jefferson County, Pennsylvania.

(Id. 'I[ 10.) Plaintiff possesses a Level II Teacher's Certification and is therefore eligible to teach

high school math under Pennsylvania law. (Id.)

        B.      Jeff Tech's Principal Files a Child-Abuse Complaint Against Plaintiff

       On September 26, 2016, Jeff Tech's Principal, Melissa Mowery, called the Pennsylvania

Child Abuse Hotline and reported Plaintiff for alleged child abuse. (Id. 'I[ 11.) Plaintiff alleges

that Mowery reported the child-abuse allegation based on a complaint from M.S.-the mother of

A.C., a 17-year-old Jeff Tech student who Meredith allegedly abused. (Id. 'I[ 12.)

       On September 16, 2016, M.S. informed Mowery that she was withdrawing her son from

Jeff Tech because of an incident involving her son, A.C., and Meredith in the school's hallway.

(Id. 'I[ 29.) This incident allegedly occurred on September 13, 2016. (Id. 'I[ 31.) M.S. informed




                                                   -2-
Mowery that her son "had a diagnosis" after the incident. (Id. <[ 29.) M.S. also informed Mowery

that Meredith had previously filed a civil lawsuit against M.S. (Id. <[<[ 29-30.)

       Plaintiff describes the September 13, 2016 incident involving A.C. and Meredith as a

"completely mundane exchange." (Id.<[ 32.) Plaintiff alleges that A.C. went to his locker between

classes in violation of school rules. (Id. <[ 33.) Plaintiff and another math teacher informed A.C.

that he was not permitted to access his locker between classes. (Id. <[ 32.) This 40-second

interaction was captured on the school's security cameras. (Id.<[ 34.)

       After this interaction, A.C. submitted a written complaint to Principal Mowery. (Id.<[ 35.)

When Mowery received A.C.'s complaint, she did not report Meredith for abuse. (Id. <[ 36.)

Rather, Mowery called the Pennsylvania Child Abuse Hotline three days later-on September 16,

2016-the date that M.S. contacted Mowery and stated that "her son had a diagnosis." (Id.<[ 38.)

Plaintiff notes that A.C. was hospitalized for a mental injury sometime in May of 2016, but that

he was not diagnosed with a psychological condition as a result of that incident. (Id. <[ 39.)

        Plaintiff alleges that Mowery' s report to the Pennsylvania Child Abuse Hotline "was

nothing more than a rehash of an earlier report made by A.C.'s mother." (Id.<[ 40.) Mowery did

not provide any details about A.C.'s diagnosis. (Id.)

        C.     Previous Issues Between Plaintiff, M.S., and A.C.

       Plaintiff alleges that the September 2016 incident was not the first dispute between

Plaintiff and M.S. Plaintiff alleges that M.S. had embarked on a months-long campaign to attack

Meredith and "ruin her life." (Id. <[<[ 48-49.)

       In April of 2016, M.S. filed an abuse report against Meredith with the Agency. (Id. <[ 49.)

M.S. alleged that Meredith had inappropriately disciplined A.C. (Id.) The Agency "screened out"



                                                  -3-
M.S.' s abuse report and closed the case without thoroughly investigating M.S.' s allegations. (Id.

<J[   58.)

              M.S. also reported Meredith to Jeff Tech administrators Mowery and Barry Fillman. (Id.

<JI 51.)     M.S. accused Meredith of endangering A.C. and jeopardizing his safety. (Id.) Both Mowery

and Fillman determined that M.S.'s allegations were baseless. (Id. <JI 53.) Neither filed a report

with the Agency, despite their obligation to report certain abuse allegations under Pennsylvania

law. (Id. <JI 55.) Mowery and Fillman did not take official action against Meredith after this

incident. (Id. <j[<j[ 54-59.) However, they did remove A.C. from Plaintiff's class "in the hopes that

it would mollify M.S." (Id. <JI 53.)

              M.S. also reported Plaintiff to the police, the district attorney, and various school-board

directors. (Id. <JI 59.) None of these entities took official action against Plaintiff. (Id.)

             In response to M.S.' s efforts, Plaintiff filed a defamation action against M.S. in the Court

of Common Pleas of Clearfield County. (Id. <JI 60.) Plaintiff alleges that Defendants improperly

referenced Plaintiff's lawsuit against M.S. whenever Mowery and other Jeff Tech officials reported

Plaintiff to the Pennsylvania Child Abuse Hotline in September of 2016. (Id. <j[<j[ 60-63.)

             D.      Plaintiff's Participation at the Punxsutawney School Board Meeting

             Sometime in August of 2016, roughly three weeks before Plaintiff allegedly abused A.C.

in the Jeff Tech hallway, Plaintiff made a presentation at a meeting of the Punxsutawney School

Board. (Id. 'Il 42.) Punxsutawney is a "feeder school" for Jeff Tech, meaning that vocational

students from the Punxsutawney School District take classes at Jeff Tech. (Id.) At the school-

board meeting, Plaintiff publicly expressed concerns about the school's failure to address bullying

and special-needs education. (Id. <JI 43.) The local newspaper thoroughly covered Plaintiff's



                                                      -4-
appearance at the August 2016 school-board meeting. (Id. <JI 44.) Plaintiff alleges that the Jeff Tech

administration, including Mowery, strongly objected to Plaintiff's presentation at the school-

board meeting, and that the administration issued a cease-and-desist letter voicing its

displeasure. (Id. <JI 45.)

        E.       Defendants' Investigation of the September 2016 Child-Abuse Allegations
                 Against Plaintiff

        The report that Mowery filed against Plaintiff on the Pennsylvania Child Abuse Hotline

reiterated the allegations from the April 2016 report that M.S. filed. (Id. <JI 84.) The report also

noted that Plaintiff had sued M.S. (Id.) Further, the report stated that Plaintiff stood in the

school's hallway and stared at A.C. (Id.) Plaintiff alleges that "[t]here was no allegation of neglect

or physical abuse [in the report], and no allegation that A.C. suffered from any 'psychological

condition' as that term is defined by [Pennsylvania law]. In other words, there was not the

slightest basis for even a prima facie case of child abuse." (Id.)

        Plaintiff alleges that the Agency handled the September 2016 report against Plaintiff

differently than the April 2016 report, despite similar allegations. (Id. <JI 92.) Plaintiff alleges that

Jeff Tech-whose administrators filed the September 2016 report-had a special relationship with

the Agency that caused it to handle the later report differently. (Id.           <_!I<_!I   92-96.) Namely, Plaintiff

alleges that the Agency and Jeff Tech had a special relationship because the same attorneys acted

as the solicitors for both Jeff Tech and the Agency. (Id.   <_!I<_!I   93-94.)

                 1.      Welch's Interview of M.S. and A.C.

        The Agency began its investigation of the September 2016 report by sending Defendant

Joanna Welch-an Agency caseworker-to interview M.S. and A.C. (Id. <JI 97.) Plaintiff alleges




                                                  -5-
that Welch "brought up the subject of enuresis, or bed-wetting, out of the blue." (Id.) M.S. agreed

that A.C. experienced bed-wetting, although this information previously had not been divulged

to medical professionals. (Id.       <_I[   99.) A.C. did not mention bed-wetting during either of his

hospitalizations in the six months prior to September 2016. (Id.                    <_I[   100.) Moreover, A.C. had

informed his primary care physician that he did not have urinary problems on September 15,

2016-two days before Welch interviewed A.C. (Id.)

             Plaintiff alleges that Welch deliberately failed to investigate A.C.' s hospitalization for

mental-health issues in May 2016. (Id.            <_I[   104.) Plaintiff alleges that Welch did not seek more

information on A.C's hospitalization because "[i]t would not serve to convict Meredith of child

abuse, and in fact it would lead to the opposite conclusion." (Id.            <_[   106.) Rather, Plaintiff alleges

that "[t]he records would have also demonstrated that Meredith had nothing to do with the one

psychiatric hospitalization that A.C. had experienced, negating any suggestion that she caused or

was responsible for a 'serious mental injury."' (Id.<_[ 108.)

             Plaintiff makes several other allegations regarding the impropriety of Welch's preliminary

investigation of the complaint against her. Welch failed to inquire into other stressors in A.C.' s

life that might have produced his mental-health symptoms. (Id.                <_[   115.) Welch also interviewed

A.C. in the presence of his "crusading mother," which prevented A.C. from telling the truth. (Id.

<_[<_[   116-17.)

                    2.      Cornwell and Young Hire Dr. Ryen to Ensure an "Indicated Finding" of
                            Child Abuse Against Plaintiff

             Plaintiff alleges that Defendant Cynthia Cornwell-the Agency's Executive Director-and

Defendant Natalie Young-an Agency casework supervisor-engaged a forensic expert to ensure




                                                            -6-
an "indicated finding" of child abuse against Plaintiff. (Id.                <_I[   132.) Specifically, Plaintiff alleges

that Cornwell and Young decided to engage a psychologist who they knew would falsely

diagnose A.C with a "serious mental injury." (Id.<_[<_[ 134-35.)

          Cornwell referred the abuse allegations to Defendant Dr. Allen Ryen. (Id.                    <_I[   136.) Dr. Ryen

had a contract with the Agency to provide psychological services. (Id.) Plaintiff alleges that the

Agency's decision to engage Dr. Ryen was "extraordinary" because other medical providers,

including a mental-health counselor, did not diagnose A.C with a "serious mental injury." (Id.

<_[<_[ 137-38.)

                  3.     Dr. Ryen Diagnoses A.C. with a "Serious Mental Injury" in an Alleged
                         Effort to Secure an Indicated Finding of Child Abuse Against Plaintiff

          Plaintiff alleges that Cornwell and Young referred the case to Dr. Ryen because "it was

understood that Ryen would support the Agency's illicit goal of tying Meredith with the

indicated finding of abuse." (Id.    <_I[   141.)

          Dr. Ryen interviewed A.Con November 11, 2016-56 days after Jeff Tech officials filed an

abuse complaint against Meredith. (Id.              <_I[   144.) Plaintiff alleges that the Agency did not provide

Dr. Ryen with sufficient information to conduct a scientifically accurate examination of A.C (Id.

<_[<_[ 145-46.) For instance, the Agency did not provide Dr. Ryen with a copy of the Jeff Tech security

camera footage that showed the hallway encounter between Plaintiff and A.C (Id.                               <_I[   146.)

          Plaintiff alleges that Dr. Ryen's examination of A.C was entirely deficient. (Id.<_[<_[ 146-52.)

Dr. Ryen allegedly regurgitated A.C's baseless and false charges in his report. (Id.                             <_I[   151.) And

because the Agency did not provide Dr. Ryen with information about A.C before the

examination, Dr. Ryen had no way to assess A.C's credibility. (Id.<_[<_[ 152-55.) For example, Dr.




                                                               -7-
Ryen accepted A.C.' s version of the encounter between Plaintiff and A.C. in the Jeff Tech Hallway

because Dr. Ryen had never seen the video footage of the encounter and did not gather other

evidence about the incident. (Id. <J[ 154.)

        Dr. Ryen concluded that Plaintiff inflicted "emotional abuse" upon A.C. (Id. <JI 159.)

Plaintiff argues that rather than properly diagnosing a "psychological condition," as defined

under Pennsylvania law, that Dr. Ryen "reached the legal conclusion that Meredith was guilty of

emotional abuse ... [because he] intended to harm Meredith." (Id. <J[<JI 159-61.)

        Plaintiff alleges that Dr. Ryen' s report became the sole justification for the Agency's

indicated finding that Meredith committed child abuse. (Id. <JI 161.)

                4.      Shreckengost Fails to Further Investigate Allegations Against Plaintiff

        The Agency assigned the investigation of Plaintiff's case to Defendant Brandy

Shreckengost-a novice caseworker who joined the Agency three months before Jeff Tech officials

filed the September 2016 child-abuse complaint against Plaintiff. (Id. <JI 162.)

        On September 28, 2016, Shreckengost and Young spoke to Plaintiff's attorney. (Id. <JI 164.)

The pair rejected the attorney's request for Agency officials to interview Plaintiff and allow

Plaintiff to present exculpatory evidence. (Id.) And despite a state regulation requiring the

Agency to interview all eyewitnesses of suspected child abuse, Shreckengost refused to contact

other teachers who witnessed the hallway incident. (Id. <JI 166.)

        Plaintiff further alleges that Shreckengost failed to adequately investigate the allegations

against Plaintiff by:




                                                 -8-
        (1)    Failing to acquire records from A.C's psychiatric hospitalization (id.   <J[   169);

        (2)    Failing to provide Dr. Ryen with A.C's school records, medical information, and
               other collateral information (id. <JI 170);

       (3)     Failing to meet with Plaintiff before Dr. Ryen prepared his report (id. <JI 171);

       (4)     Allowing A.C's mother to speak for him at a meeting between Shreckengost, A.C,
               and M.S. (id. <JI 172); and

       (5)     Failing to interview or speak with Mowery until after Dr. Ryen issued his report
               (id. <JI 173).

               5.      The Agency and its Agents Fail to Seek Out Other Exculpatory Evidence

       Plaintiff alleges that the Agency failed to seek out other pieces of exculpatory evidence or

provide Plaintiff with the exculpatory evidence. First, Plaintiff alleges that although the Agency

obtained A.C's medical records, the Agency never considered these records in determining

whether Plaintiff caused A.C to sustain a serious mental injury. (Id. <JI<JI 119-22.)

       Second, Plaintiff alleges that the Agency failed to acknowledge that the encounter between

A.C and Plaintiff was captured on video and that it only lasted for 40 seconds. (Id. <JI 123.) The

Agency never inquired into whether the school's video cameras captured the incident. (Id. <JI 125.)

       Third, Plaintiff alleges that the Agency did not acquire the written statement that A.C

provided to Principal Mowery after the hallway incident occurred. (Id. <JI 124.) Plaintiff alleges

that Mowery failed to provide the Agency with the written statement. (Id.)

       Finally, Plaintiff alleges that the Agency and the County Defendants failed to appreciate

M.S.'s animosity towards Plaintiff. (Id. <JI<JI 126-31.) The County Defendants ignored the previous

complaint that M.S. filed against Plaintiff, the civil lawsuit that Plaintiff filed against M.S., and

that M.S. had lodged false complaints against Plaintiff in the past. (Id.)




                                                 -9-
        F.      The Outcome of the Agency's Investigation into Child-Abuse Allegations
                Against Plaintiff

        The Agency met with Plaintiff at approximately 4:00 p.m on the last day of the 60-day

statutory period for the Agency to make its finding. 2 (Id. <JI 181.) Plaintiff, Young, Schreckengost,

Jefferson County Manager Shawn Sangstrom, and Jefferson County solicitor Ross Ferraro

attended the meeting. (Id. <JI 182.)

        Although the supposed purpose of this meeting was to allow Plaintiff to defend herself,

Plaintiff alleges that she did not have a meaningful opportunity to be heard. (Id.         <_!I<_!I   176-189.) At

the meeting, Plaintiff requested information on the charges against her. (Id.            <_!I<_!I     179-80, 183.)

Shreckengost told Plaintiff that she could not provide Plaintiff with the allegations against her

because the charges were confidential under Agency policy. (Id. <JI 183.)

        After this allegedly flawed hearing, the Agency rendered an "indicated finding of abuse"

against Plaintiff. (Id. <JI 188.) The Agency advised Jeff Tech administrators of the indicated finding

against Plaintiff and Jeff Tech promptly terminated her employment. (Id. <JI 189.)

        G.      The Pennsylvania Department of Human Services Bureau of Hearings and
                Appeals Reverses the Agency's Determination

        Plaintiff appealed the Agency's indicated finding of child abuse to Pennsylvania's

Department of Human Services Bureau of Hearings and Appeals ("BHA"). (Id. <JI 27; ECF No. 15-

1.) Plaintiff sought to have the indicated finding of child abuse "expunged." 23 PA. CONS. STAT.

§ 6303(a); (ECF No. 15-1 at 35.) 3 In May and June of 2017, the BHA held a five-day administrative




2The Amended Complaint does not provide the date of this meeting.
3Under 23 PA. CONS. STAT.§ 6303(a), "expunge" is defined as "[t]o strike out or obliterate entirely so that
the expunged information may not be stored, identified, or later recovered by any mechanical means or
otherwise." (ECF No. 15-1 at 35.)


                                                   -10-
hearing before Administrative Law Judge Emily DeVoe (the "ALJ"). (Id. at 3-4.) Both Plaintiff

and the Agency submitted briefs to the BHA after the hearing. (Id. at 3.)

        In a written opinion, the ALJ made extensive findings of fact. (See id. at 8-33.) The ALJ

sustained Plaintiff's appeal on multiple grounds. First, the ALJ found that "[b]ecause Dr. Ryen

failed to diagnose the subject child with a psychological condition, there is no evidence that the

subject child suffered a 'serious mental injury' as defined by the CSPL." (Id. at 43.) Second, the

ALJ found that the Agency failed to present evidence showing that A.C. suffered serious mental

injury. (Id. at 47.) Third, the ALJ found that the Agency "failed to present substantial evidence

that [Plaintiff] caused or substantially contributed to any serious mental injury the subject child

may have suffered." (Id. at 50.) Finally, the ALJ found that the Agency did not present sufficient

evidence that Plaintiff committed child abuse. (Id. at 56.) The BHA overturned the Agency's

determination and expunged the Agency's indicated finding of abuse from Plaintiff's record. (Id.

at 56.) The Agency did not appeal the BHA decision. (ECF No. 15 <_Il 27.)

        H.       Procedural History

        Plaintiff filed a Complaint against Defendants in this Court on May 18, 2018. (See ECF No.

1.)   Plaintiff filed an Amended Complaint (ECF No. 15) after Defendants moved to dismiss

Plaintiff's Complaint. (ECF Nos. 7, 8, 10.)

        Plaintiff's Amended Complaint contains five counts:

        (1)       a claim under 42 U.S.C. § 1983 alleging a violation of the Equal Protection Clause
              of the Fourteenth Amendment (ECF No. 15 <_Il<_Il 213-31);

        (2)      a§ 1983 claim alleging that Defendants deprived Plaintiff of procedural due
                 process under the Fourteenth Amendment (id. <_Il<_Il 232253);

        (3)      a § 1983 claim alleging a First Amendment violation (id.   <_Il<_Il   254-62);



                                                 -11-
           (4)    a § 1983 claim alleging a violation of Plaintiff's right to substantive due process
                  under the Fourteenth Amendment (id.<_[<_[ 263-74); and

           (5)    a common-law negligence claim against Dr. Ryen under Pennsylvania law (id.         <_[<_[
                  275-99.)

          Defendants subsequently filed Motions to Dismiss Plaintiff's Amended Complaint. (ECF

No. 17, 21.) The County Defendants and Dr. Ryen filed separate Motions to Dismiss. (Id.) The

Court held oral argument on Defendants' Motions on January 17, 2019. (ECF No. 36.)

III.      Jurisdiction

          As discussed at length in Sections IV and V, the parties dispute whether the Court has

jurisdiction over this matter. Both the County Defendants and Dr. Ryen argue that the Court does

not have jurisdiction over Plaintiff's claims because Defendants are entitled to qualified

immunity. (ECF No. 18 at 14-18; ECF No. 21 at 21-25.)

          In Plaintiff's Amended Complaint, she alleges the Court has jurisdiction over her claims

under 28 U.S.C. § 1331 and §1343 because she brings claims under 42 U.S.C. § 1983. (ECF No. 15

<_[   1.) She further alleges that that the Court has supplemental jurisdiction over her state-law

claims under 28 U.S.C. § 1367(a). (Id.)

IV.       Standard of Review

          A.      Rule 12(b)(l)

          Federal Rule of Civil Procedure 12(b)(l) governs a challenge to a court's subject-matter

jurisdiction. A Rule 12(b)(l) motion to dismiss addresses "the very power [of the court] to hear

the case." Judkins v. HT Window Fashions Corp., 514 F. Supp. 2d 753, 759 (W.D. Pa. 2007) (quoting

Mortensen v. First Fed. Sav. & Loan Ass'n, 549 F.2d 884, 891 (3d Cir. 1977)); Frisell v. Grier Sch., No.

3-14-cv-13, 2015 U.S. Dist. LEXIS 10390 (W.D. Pa. Jan. 29, 2015).            "As the party asserting



                                                  -12-
jurisdiction, [the plaintiff] bears the burden of showing that its claims are properly before the

district court." Dev. Fin. Corp. v. Alpha Haus. & Health Care, Inc., 54 F.3d 156, 158 (3d Cir. 1995).

        In reviewing a motion to dismiss pursuant to Rule 12(b)(l), the court must distinguish

between facial attacks and factual attacks. "A facial attack challenges the sufficiency of the

pleadings, and the Court must accept the Plaintiff's allegations as true." Stuler v. IRS, No. 2:12-

cv-0391, 2012 WL 1893579, at *1 (W.D. Pa. May 24, 2012) (citing Petruska v. Gannon Univ., 462 F.3d

294, 302 (3d Cir. 2006)). On the other hand, "[i]n a factual attack, this Court must weigh the

evidence relating to jurisdiction, with discretion to allow affidavits, documents, ... limited

evidentiary hearings" and other matters outside the four corners of the complaint. Id. (citing U.S.

ex rel. Atkinson v. Pa. Shipbuilding Co., 473 F.3d 506, 514 (3d Cir. 2007)); see also Long v. Tommy

Hilfiger USA, Inc. No 2:09-cv-1701, 2011 WL 635271, at *2 (W.D. Pa. Feb. 11, 2011).

        B.      Rule 12(b)(6)

        A complaint may be dismissed under Federal Rule of Civil Procedure 12(b)(6) for "failure

to state a claim upon which relief can be granted." Connelly v. Lane Const. Corp., 809 F.3d 780, 786

(3d Cir. 2016). But detailed pleading is not generally required. Id. The Rules demand only "a

short and plain statement of the claim showing that the pleader is entitled to relief" to give the

defendant fair notice of what the claim is and the grounds upon which it rests. Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (quoting Fed. R. Civ. P. 8(a)(2)).

        Under the pleading regime established by Twombly and Iqbal, a court reviewing the

sufficiency of a complaint must take three steps. 4 First, the court must "tak[e] note of the elements


4 Although Iqbal described the process as a "two-pronged approach," Ashcroft v. Iqbal, 556 U.S. 662, 679
(2009), the Supreme Court noted the elements of the pertinent claim before proceeding with that approach,
id. at 675-79. Thus, the Third Circuit has described the process as a three-step approach. See Connelly, 809


                                                   -13-
[the] plaintiff must plead to state a claim." Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009). Second, the

court should identify allegations that, "because they are no more than conclusions, are not

entitled to the assumption of truth." Id. at 679; see also Burtch v. Milberg Factors, Inc., 662 F.3d 212,

224 (3d Cir. 2011) ("Mere restatements of the elements of a claim are not entitled to the assumption

of truth.") (citation omitted). Finally, "[w]hen there are well-pleaded factual allegations, [the]

court should assume their veracity and then determine whether they plausibly give rise to an

entitlement to relief." Iqbal, 556 U.S. at 679. "A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged." Id.; see also Connelly, 809 F.3d at 786. Ultimately, the

plausibility determination is "a context-specific task that requires the reviewing court to draw on

its judicial experience and common sense." Iqbal, 556 U.S. at 679.

V.      Discussion

        A.       The Court Will Deny Defendants' Motions to Dismiss Under Rule 12(b)(l)
                 because the Eleventh Amendment Does Not Bar Suit Against Defendants

        The Eleventh Amendment of the United States Constitution provides that "[t]he judicial

power of the United States shall not be construed to extend to any suit in law or equity,

commenced or prosecuted against one of the United States by citizens of another state, or by

citizens or subjects of any foreign state." U.S. CONST. amend. XI.

        The Eleventh Amendment has been generally interpreted "to immunize an unconsenting

state from suits brought in federal courts by her own citizens as well as by citizens of another

state." Christy v. Pa. Turnpike Comm'n, 54 F.3d 1140, 1144 (3d Cir. 1995) (quoting Pennhurst State


F.3d at 787; Burtch v. Mi/berg Factors, Inc., 662 F.3d 212, 221 n.4 (3d Cir. 2011) (citing Santiago v. Warminster
Twp., 629 F.3d 121, 130 (2010)).


                                                      -14-
Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984)). "A suit that is brought against an entity that is

in essence an 'arm of the state' is similarly barred by the Eleventh Amendment." Lang v. Pa.

Higher Educ. Assistance Auth., 610 F. App'x 158, 160 (3d Cir. 2015) (quoting Fitchik v. N.J. Transit

Rail Operations, Inc., 873 F.2d 655, 658 (3d Cir. 1989)).

        Both the County Defendants and Dr. Ryen argue that the Eleventh Amendment precludes

this Court from exercising jurisdiction over Plaintiff's claims. (ECF No. 18 at 14-18; ECF No. 21

at 20-22.) The County Defendants argue that county level children and youth services agencies-

like the Agency here-are arms of the state because they are part of Pennsylvania's "unified

judicial system" and are therefore immune to suit under the Eleventh Amendment. (ECF No. 18

at 15.) The County Defendants also argue that Plaintiff's claims against the County Defendants

in their official capacities must be dismissed. (Id. at 16-18.) Dr. Ryen argues that he "is afforded

protection under the Eleventh Amendment because he was allegedly acting under the color of

state law." 5 (ECF No. 21 at 21-22.)

        In response, Plaintiff argues that Defendants are not entitled to Eleventh-Amendment

immunity for three reasons. (ECF No. 24 at 16-19; ECF No. 25 at 12.) First, Plaintiff argues that

the Eleventh Amendment applies only to state-government officials, and not county government



5 The Court will not fully consider this argument because it clearly defies the plain language of Section
1983. The most basic requirement to hold a defendant liable under Section 1983 is that the defendant "acted
under the color of state law." Section 1983 applies to "every person who [acts] under color of any statute
ordinance, regulation, custom or usage." Dr. Ryen appreciates this in his brief where he states that "to state
a viable§ 1983 civil rights claim, such as what has been asserted by Plaintiff in this action, the plaintiff must
plead that the defendants, acting under color of state law, deprived her of a right secured by the
Constitution or laws of the United States." (ECF No. 21 at 21.) Then, in the next paragraph, Dr. Ryen
argues that he is "afforded protection under the Eleventh Amendment because he was allegedly acting
under color of state law." (Id. at 22.) Therefore, this argument is clearly unpersuasive because Dr. Ryen
must have been acting under color of state law to be held liable under Section 1983. Section 1983 would
have no force if it did not apply to individuals acting under color of state law.


                                                      -15-
officials like the County Defendants. (ECF No. 24 at 16-18.) Second, Plaintiff argues that raising

Eleventh-Amendment immunity in a Rule 12(b)(l) motion is improper because immunity is an

affirmative defense. 6 (Id. at 17.) Third, Plaintiff argues that the County Defendants' arguments

fail because they did not apply the Third Circuit's three-prong test to determine if an entity is an

arm of the state under the Eleventh Amendment. (Id. at 18.) The Court will address the parties'

cogent arguments in the following subsections.

                1.       The Court will Dismiss Plaintiff's Official-Capacity Claims Against
                         Cornwell, Shreckengost, Welch, and Young

        In her Amended Complaint, Plaintiff asserts claims against Cornwell, Shreckengost,

Welch, and Young in both their individual and official capacities. (ECF No. 15               <Jl.<JI.   5-8.) The

County Defendants therefore move to dismiss the official-capacity claims against them.

        In Hafer v. Melo, the Supreme Court addressed whether state officers may be held liable

for damages under § 1983 based on actions taken in their official capacities. Hafer v. Melo, 502

U.S. 21, 24 (1991). There, the Supreme Court distinguished cases under§ 1983 that turned on

whether the defendants were acting in their individual or official capacities. Id.




6 The Court will not fully address this argument because it is well-established that a motion under Rule
12(b)(l) is the proper vehicle to raise Eleventh-Amendment immunity. Rule 12 provides that a party may
present a defense for lack of subject-matter jurisdiction. FED. R. CIV. P. 12(b)(l). "[T]he Eleventh
Amendment is a jurisdictional bar which deprives federal courts of subject-matter jurisdiction." Blanciak
v. Allegheny Ludlum Corp. 77 F.3d 690, 692 (3d Cir. 1996) (citing Pennhurst, 465 U.S. at 98-100); see also
Mayercheck v. Tucciarone, No. 14-611, 2015 WL 1000159, at *3 (W.D. Pa. Mar. 5, 2015) ("A Rule 12(b)(l)
motion is the proper vehicle for asserting Eleventh Amendment immunity because the Eleventh
Amendment is a jurisdictional bar which deprives federal courts of subject-matter jurisdiction."); Nelson v.
Pa. Dep't of Pub. Welfare, 244 F. Supp. 2d 382, 392 (E.D. Pa. 2002) ("Those claims that are barred by the
Eleventh Amendment must be dismissed under Rule 12(b)(l) because the federal courts lack jurisdiction
to hear them.").


                                                   -16-
           The Supreme Court noted two conflicting decisions-Graham and Will. Id. In Graham, the

Court held that suits against state officials in their official capacity should generally be treated as

suits against the state. Kentucky v. Graham, 473 U.S. 159, 166 (1985). The Graham Court held that

because official-capacity suits are essentially brought against the state itself, the state entity's

policy or custom must have played a part in the violation of federal law. Id. (quoting Monell v.

NYC Dep't of Soc. Servs., 436 U.S. 658, 694 (1978)).              Thus, according to Graham, "the only

immunities available to the defendant in an official-capacity action are those that the

governmental entity possesses." Id. at 167.

           In Will, on the other hand, the Court held that state officials who are sued for monetary

damages under§ 1983 are not "persons" who can be sued under§ 1983.7 Will v. Mich. Dept. of

State Police, 491 U.S. 58, 65 (1989). The Will Court held that "neither a State nor its officials acting

in their official capacities are 'persons' under§ 1983." Id. The Hafer Court sought to eliminate the

ambiguity that Graham and Will created. Hafer, 502 U.S. at 27.

           The Hafer Court held that "state officials, sued in their individual capacities, are 'persons'

within the meaning of§ 1983" and that "[t]he Eleventh Amendment does not bar such suits, nor

are state officers absolutely immune from personal liability under§ 1983 solely by virtue of the

'official' nature of their acts." Id. at 31. Therefore, Hafer does not disturb the holding in Graham,




7   Section 1983 provides that:

           [e]very person who, under color of any statute, ordinance, regulation, custom, or usage, of
           any State ... subjects, or causes to be subjected, any citizen of the United States or other
           person within the jurisdiction thereof to the deprivation of any rights, privileges, or
           immunities security by the Constitution and law, shall be liable to the party injured.

42   u.s.c. § 1983.

                                                      -17-
which allows plaintiffs to bring official-capacity suits so long as they allege a custom or policy

that led to the violation of the plaintiff's rights under Monell.

        Here, Plaintiff asserts claims against Cornwell, Shreckengost, Welch, and Young in both

their individual and official capacities. Plaintiff alleges that it was the Agency's policy, custom,

and practice to violate constitutional rights in a count of her Amended Complaint. (ECF No. 15

<JI 239 ("It was the policy, custom, or practice of the Agency, as we have detailed, to deny subjects


of abuse allegations detailed charges explaining the basis for the Agency ... adjudication.").)

        Accordingly, because Plaintiff alleges violations under Monell, Plaintiff's official-capacity

claims are permissible according to Hafer. But any other official-capacity claims against Cornwell,

Shreckengost, Welch, and Young must be dismissed because Plaintiff does not allege a violation

under Monell.

        Nonetheless, Plaintiff's official-capacity claims against Cornwell, Shreckengost, Welch,

and Young are redundant of her claims against the Agency. Plaintiff brings claims against the

Agency and these four Agency employees in both their individual and official capacities. "[A]n

official-capacity suit against a state officer 'is not a suit against the official but rather is a suit

against the official's office" and "[a]s such it is no different from a suit against the [governmental

entity] itself." Will, 491 U.S. at 71.

        Based on this reasoning, courts have discretion to dismiss official-capacity Monell claims

against individual government officials whenever the same claim is brought against the

governmental entity itself. Snell v. City of York, No. 4:06-cv-2133, 2007 WL 1412061, at *2 (M.D. Pa.

May 10, 2007), afj'd 564 F.3d 659 (3d Cir. 2009) ("Courts within the Third Cfrcuit have ruled that

claims against an official in his or her official capacity are redundant with the claims against a



                                                 -18-
municipality that employs the official, and should therefore be dismissed."); accord Snatchko v.

Peters Twp., No. 2:12-cv-1179, 2012 WL 6761369, at *11 (W.D. Pa. Dec. 28, 2012); Taylor v. Pilewski,

No. 08-cv-611, 2008 WL 4861446, at *2 (W.D. Pa. Nov. 7, 2008); M.S. ex rel. Hall v. Susquehanna Twp.

Sch. Dist., 43 F. Supp. 3d 412,419 (M.D. Pa. 2014).

         Here, the Court finds that Plaintiff's official-capacity claims are redundant of her claims

against the Agency. Therefore, the Court will DISMISS Plaintiff's official-capacity claims against

Cornwell, Shreckengost, Welch, and Young.

                2.      The Agency is not an Arm of the State for Eleventh Amendment
                        Purposes; Therefore the Agency and its Officials are not Entitled to
                        Eleventh-Amendment Immunity

         The Eleventh Amendment bars suit against the Agency and its officials only if the Agency

is "an arm of the state" for Eleventh-Amendment purposes. See U.S. CONST. amend. XI.; Lang 610

F. App'x at 160; Fitchik, 873 F.2d at 658. Here, the Court finds that the Agency is not an arm of the

Commonwealth, and therefore that the Eleventh Amendment does not bar suit against it or its

officials.

        The Third Circuit has identified a three-prong test to determine whether a government

entity is an arm of the state and immune to suit under the Eleventh Amendment. Courts must

evaluate "(1) whether the payment of the judgment would come from the state, (2) what status

the entity has under state law, and (3) what degree of autonomy the entity has." Fitchik, 873 F.2d

at 659; Carter v. City of Phila., 181 F.3d 339, 347 (3d Cir. 1999); Christy, 54 F.3d at 1144-45; Peters v.

Del. River Port Auth., 16 F.3d 1346, 1350-52 (3d Cir. 1994). The Court will analyze these factors in

turn.




                                                  -19-
                          a.     There Is No Evidence that Payment of a Judgment Against the
                                 Agency would Come from the Commonwealth's Treasury

          The "funding subfactor" weighs in favor of a governmental entity's Eleventh-Amendment

immunity when the state treasury is responsible for the payment of a judgment. 8 Patterson v. Pa.

Liquor Control Bd., 915 F.3d 945, 951 (3d Cir. 2019) (quoting Febres v. Camden Bd. of Educ., 445 F.3d

227, 233 (3d Cir. 2006)). This inquiry focuses on whether the state is statutorily obligated to pay

a judgment against the Agency. Id.

           The Third Circuit has provided a three-part test to assess the funding subfactor. The

Court must consider: (1) a state's legal obligation to pay a money judgment entered against the

entity; (2) whether the agency has the money to satisfy the judgment; and (3) whether there are

specific statutory provisions that immunize the state from liability for money judgments. Id. at

950-51 (citing Maliandi v. Montclair State Univ., 845 F.3d 77, 84 (3d Cir. 2016)).

          First, there is no evidence that the Commonwealth is legally obligated to satisfy a

judgment against the County or the Agency. If a state is not legally required to indemnify an

entity, sovereign immunity for that entity is disfavored-even if the state later decides to

indemnify the entity. Id. (citing Maliandi, 845 F.3d at 87) (holding that Pennsylvania law does not

require the state to indemnify the Pennsylvania Liquor Control Board although the state may

voluntarily choose to indemnify it, which disfavors sovereign immunity). In other words, this

inquiry disfavors sovereign immunity if a statute does not require the state to satisfy a judgment

against the Agency. "[T]he question of legal liability [is] paramount." Maliandi, 845 F.3d at 88.




8   The Court uses the term "Commonwealth" and "state" interchangeably throughout this opinion.


                                                  -20-
          "[T]he practical reality that the State foots the bill for a money judgment" is not the focus

of the inquiry into the state's obligation to satisfy a judgment. Id. at 86-87 (citing Regents of the

Univ. of Cal. v. Doe, 519 U.S. 425, 431 (1997); Bowers v. Nat1 Collegiate Athletic Ass'n, 475 F.3d 524,

546 (3d Cir. 2007)). Rather, courts only consider these practical considerations where "Congress

has put a proverbial 'gun to the head' of the state to sustain the entity even without a legal

obligation." Id. at 87 n.7 (citing Alaska Cargo Transp., Inc. v. Alaska R.R. Corp., 5 F.3d 378 (9th Cir.

1993)).

          Here, there is no statute that requires the Commonwealth to satisfy a judgment against

the Agency. See County Code, 16 PA. CONS. STAT.§§ 101-13213. While county commissioners

may apply to borrow money from the Commonwealth when county funds are exhausted, there

is no statute indicating that the state is legally responsible for satisfying judgments against the

Agency. Further, there is no indication that Congress requires the state to sustain children and

youth services agencies. 9 This prong of the funding inquiry therefore weighs against granting

immunity to the Agency.

          Second, it is unclear whether the Agency has adequate funds to satisfy a monetary

judgment against it. "The second subfactor under the funding inquiry" looks to "whether the

agency has the money to satisfy the judgment [through] sources of funding aside from state

appropriations." Fitchik, 873 F.2d at 662; Maliandi, 845 F.3d 77 at 88. Courts must also consider




9 The Court notes that Congress passed the Child Abuse Prevention and Treatment Act in 1974 and
subsequently amended and reauthorized that Act. See 42 U.S.C. §§ 5101-5119. While this Act provides for
federal grants to assist states in administering child-welfare programs, it does not require states to maintain
children and youth services agencies. Id.


                                                     -21-
the degree of control the entity has over state-provided funds once they are given to the entity.

Id.

          The record in front of the Court does not clearly establish the Agency's sources of funding.

However, it appears that a portion of the Agency's funding comes from the Commonwealth. See

PA. DEP'T OF HEALTH & HUMAN SERVS. OFFICE OF CHILDREN, YOUTH & FAMILIES, TITLE IV-B CHILD

& FAMILY SERVICE PLAN FEDERAL FISCAL YEARS 2015-2019 (2014) (describing the distribution of


state funds to county children and youth services agencies). 10 But it also appears that Jefferson

County and the Agency have significant control over state-granted funds. See 16 PA. CONS. STAT.

§ 1701 ("The county commissioners shall be the responsible managers and administrators of the

fiscal affairs of their respective counties."). The underdeveloped factual record before the Court

on this subfactor does not favor or disfavor immunity.

          Third, courts must look to "whether the state has immunized itself from the entity's

debts." Fitchik, 873 F.2d at 659; Patterson, 915 F.3d at 952. There is no specific provision in the

County Code that immunizes the state from the County or the Agency's debts. 16 PA. CONS. STAT.

§§ 101-13213. Therefore, because the Commonwealth has not immunized itself against county

debts, this subfactor appears to favor granting immunity to the Agency. Patterson, 915 F.3d at

952; Maliandi, 845 F.3d at 90.

          In sum, the funding subfactors indicate that the Agency is not entitled to Eleventh-

Amendment immunity. Even though the Commonwealth may be practically responsible for a

judgment against the Agency to some extent, the Commonwealth is not legally obligated to satisfy




10   Available at http://www.dhs.pa.gov/cs/groups/webcontent/documents/document/c_l49645.pdf.


                                                  -22-
a judgment against the Agency-which is paramount to this inquiry. The Court finds that the

second and third factors do not weigh strongly enough in favor of immunity to alter this

conclusion.

                        b.        The Agency's Status Under State Law Does not Entitle it to
                                 .Eleventh-Amendment Immunity

        The Court must analyze four subfactors to assess the Agency's legal status under state

law: (1) how state law generally treats the Agency; (2) whether the Agency can sue or be sued in

its own right; (3) whether the Agency is separately incorporated; and (4) whether it is immune

from state taxation. Febres, 445 F.3d at 230; Carter, 181 F.3d at 347 n.22; Fitchik, 873 F.2d at 662-63.

        First, the critical question is whether Pennsylvania law treats the Agency as an arm of the

county or as an arm of the state. The Court finds that Pennsylvania law treats the Agency as an

arm of the county, not as an arm of the state. The Agency is entitled to Eleventh Amendment

immunity if it is an arm of the state. On the other hand, the Agency is not entitled to immunity

if it is an arm of the county.

        As a preliminary matter, courts treat counties and county agencies as independent entities

for Eleventh-Amendment purposes, rather than as arms of the state. "The Supreme Court has

long held that counties, municipalities, and political subdivisions of a state are not protected by

the Eleventh Amendment." Febres, 445 F.3d at 229; Lincoln Cty. v. Luning, 429 U.S. 274,280 (1977);

Mt. Healthy City Bd. of Educ. v. Doyle, 429 U.S. 274, 280 (1977); Bolden v. SEPTA, 953 F.2d 807, 814

(3d Cir. 1991); N. Ins. Co. ofN.Y. v. Chatham Cty., Ga., 547 U.S. 189 (2006).

        And it appears that Pennsylvania law treats the Agency as an arm of the county, not an

arm of the state. Pennsylvania law provides that:




                                                 -23-
        [t]he county commissioners of any county of the fourth, fifth, sixth, seventh, or
        eighth class shall have the power and for the purpose of protecting and promoting
        the welfare of children and youth, it shall be their duty to provide those child
        welfare services designed to keep children in their own homes, prevent neglect,
        abuse and exploitation, [and to] help overcome problems that result in
        dependency, neglect or delinquency.

16 PA. CONS. STAT.§ 2168.

        Section 2168 applies to the Jefferson County Commissioners. Pennsylvania law classifies

counties according to population. See 16 PA. CONS. STAT.§ 210. Jefferson County is a sixth-class

county because it has a population of between 45,000 and 89,999. See CTY. COMM'RASSOC. OF PA.,

COUNTIES     BY    CLASS    (2019),   https://www.pacounties.org/PAsCounties/Pages/Counties-by-

Class.aspx.11 Accordingly, state law requires Jefferson County to establish the Agency to fulfill

the purpose of Section 2168. 12

        Pennsylvania law requires counties to establish agencies to promote the welfare of

children and to prevent child abuse. 23 PA. CONS. STAT. §§ 6301-86. This statutory scheme

generally sets out counties' responsibilities, but leaves the governance and administration of




11 See also ADMIN. OFFICE OF PA. COURTS, COUNTY CLASSES (2019), http://www.pacourts.us/news-and-
statistics/research-and-statistics/dashboard-table-of-
contents/resources/WebH el p/General_Information/County_Class.h tm.
12 Courts have not found that local-government agencies are arms of the state merely because there is a

state statute providing for their existence. Camden Cty. Bd. of Educ., 262 F. Supp. 2d 446 (D. N.J. 2003). In
Camden Cty. Bd. of Educ., the Court found that a city school district was not an arm of the state despite a
New Jersey Constitutional provision mandating state-provided public education. Id. at 449. Here, 62 PA.
CONS. STAT.§ 2305 provides that "[t]he local authorities of any institution shall have the power, and for the
purpose of protecting and promoting the welfare of children and youth, it shall be their duty to provide
those child welfare services designed to keep children in their own home, prevent neglect, abuse and
exploitation." However, like in Camden Cty. Bd. of Educ., the Agency is not an arm of the state merely
because Section 2305 broadly provides for its existence. In other words, the Agency is not a "legislatively
ordained municipal corporation" like the Pennsylvania Turnpike Commission or Human Relations
Commission. Pa. Human Relations Comm'n v. USAir, Inc., 615 F. Supp. 75, 78 (W.D. Pa. 1985) (citing Gerr v.
Emrick, 283 F.2d 293,296 (3d Cir. 1960)).


                                                    -24-
child-welfare programs to the discretion of the individual counties and their officials. 23 PA.

CONS. STAT. §§ 6331-42, 6361-72.

       Similarly, 62 PA. CONS. STAT. Section 2305 establishes the "[p Jowers and duties of local

authorities as to children." This section of laws is entitled "County Institution District Law." See

62 PA. CONS. STAT. §§ 2201-2391. Under Section 2305, "[t]he local authorities of any institution

shall have the power, and for the purpose of protecting and promoting the welfare of children

and youth, it shall be their duty to provide those child welfare services designed to keep children

in their own home, prevent neglect, abuse and exploitation." 62 PA. CONS. STAT. § 2305 This

statute also vests the Jefferson County Commissioners with the power and duty to establish the

Agency. Therefore, the Court finds that Pennsylvania law treats the Agency as an arm of the

county, not an arm of the state-which weighs strongly in favor of finding that the Agency is not

entitled to Eleventh-Amendment immunity.

       The County Defendants argue that the Agency is part of Pennsylvania's unified judicial

system, which "is a Commonwealth governmental entity and protected by the Eleventh

Amendment." (ECF No. 26 at 4.) However, the County Defendants do not provide statutory

support for this proposition. Tellingly, the statutes on county child-welfare agencies do not

indicate that the agencies are associated with or administered by Pennsylvania's unified judicial

system. See 23 PA. CONS. STAT. § 6303.

       The County Defendants instead rely on three opinions that suggest that children and

youth services agencies are entitled to Eleventh-Amendment immunity. See Wattie-Bey v. Atty.

Gen. Off., 424 F. App'x 95, 98 n.2 (3d Cir. 2011) (noting in a footnote that, despite well-settled

precedent on the Eleventh Amendment, the Dauphin County Division of Children and Youth



                                               -25-
Services was entitled to Eleventh-Amendment immunity because it was a branch of the state's

unitary court system, and thus a branch of state government); Ciprich v. Luzerne Cty., No. 3:15-cv-

2364, 2017 WL 3782786, at *8 (M.D. Pa. Mar. 24, 2017) (citing Wattie-Bey, 424 F. App'x at 98 n.2)

(equating children and youth services agencies with domestic-relations agencies and holding that

the former are entitled to Eleventh-Amendment immunity); Dortch v. York Cty. Children & Youth,

No. 1:17-cv-1703, 2017 WL 6383074, at *8 (M.D. Pa. Dec. 6, 2017) (citing Wattie-Bey, 424 F. App'x

at 98 n.2; Cirprich, 2017 WL 3782786, at *8) (following Ciprich and Wattie-Bey, without additional

analysis, and finding that York County Children and Youth was entitled to Eleventh-Amendment

immunity).

        The Court is not persuaded by these cases for several reasons. For one, each of these

opinions dismissed the cases on other grounds and only briefly discussed the Eleventh

Amendment. More importantly, none of these decisions discuss how Pennsylvania's statutes

treat county level children and youth services agencies. 13 And most importantly, the courts did

not conduct a Fitchik analysis or otherwise apply the Third Circuit's Eleventh-Amendment

jurisprudence in reaching their decisions. Accordingly, the Court finds that these decisions do

not trump the well-settled precedent holding that counties and county agencies, like the Agency

here, are not entitled to Eleventh-Amendment immunity.




13See Wattie-Bey v. Atty. Gen. Off, No. 1:10-cv-2224, 2010 WL 4916710 (M.D. Pa. Nov. 1, 2010) (failing to
discuss Pennsylvania's statutory scheme), report and recommendation adopted, 2010 WL 4916306 (M.O. Pa.
Nov. 24, 2010), aff'd 424 F. App'x 95 (3d Cir. 2011); Dortch v. York Cty. Children & Youth, 1:17-cv-1703, 2017
WL 6383074, at *8 (M.D. Pa. Dec. 6, 2017), report and recommendation adopted, 2017 WL 6372078 (Dec. 13,
2017) (adopting Magistrate Judge's report and recommendation without discussing Eleventh-Amendment
holding); Ciprich v. Luzerne Cty., No. 3:15-cv-2364, 2017 WL 3782786 (M.D. Pa. Mar. 24, 2017), report and
recommendation adopted, 2017 WL 3709075 (M.D. Pa. Aug. 28, 2017) (same).


                                                    -26-
        At other points, the County Defendants confuse county children and youth services

agencies with domestic-relations agencies. 14 For instance, they cite to Van Tassel v. Lawrence Cty.

Domestic Relations Section, 659 F. Supp. 2d 672 (W.D. Pa. 2009) and Walters v. Washington Cty., No.

06-1355, 2009 WL 793639 (W.D. Pa. Mar. 23, 2009), where courts found that county domestic-

relations agencies are entitled to Eleventh Amendment immunity because they are "agenc[ies] of

the court." Van Tassel, 659 F. Supp. 2d at 695; Walters, 2009 WL 793639, at *13. These decisions,

however, discuss only domestic-relations agencies and do not address the status of county

children and youth services agencies under Pennsylvania law. Thus, the Court also finds this

argument unpersuasive.

        Finally, the County Defendants point out that that the Commonwealth of Pennsylvania

has expressly withheld its consent to be sued in federal court. (ECF No. 26 at 4 (citing 42 PA.

CONS. STAT.§ 8521(b)).) However, courts have generally held that the state sovereign-immunity

statutes do not apply to civil-rights claims in federal court, and are therefore not relevant to an

entity's status under the Eleventh-Amendment. See Mathias v. York Cty., No. 1:16-cv-01338, 2017

WL 770610, at *9 (M.D. Pa. Feb. 28, 2017); Wade v. City of Pittsburgh, 765 F.2d 405,407 (3d Cir. 1985)




14
  Counsel for the County Defendants incorrectly claims that "Meredith concedes that Jefferson County
Children & Youth Services (i.e. the domestic relations office) is part of the unified judicial system which is
a governmental entity and protected by the Eleventh Amendment." (ECF No. 26 at 4.) This statement is
untrue for multiple reasons. First, Plaintiff explicitly argued the opposite-she denied that the Agency was
an arm of the state in the portion of her brief that the County Defendants cite. Second, by referring to the
Agency as "i.e. the domestic relations office," the County Defendants seem to argue that the Agency and
the Jefferson County domestic-relations office are the same entity. However, as Plaintiff points out, the
Agency (Jefferson County Children & Youth Services) and the County's domestic-relations office are
distinct county offices with different addresses, phone numbers, and websites. (ECF No. 31 at 2); see also
JEFFERSON         COUNTY,           COUNTY             DEPARTMENTS          (2016),        available        at
https://www.jeffersoncountypa.com/departments/. This information was obviously available to counsel
for the County Defendants.


                                                    -27-
("This [state] governmental immunity statute, although effective against a state tort claim, has no

force when applied to suits under the Civil Rights Act. The Supremacy Clause of the Constitution

prevents a state from immunizing entities or individuals alleged to have violated federal law.").

Thus, the immunity statute does not bear on Pennsylvania law's treatment of the Agency.

       In sum, the Court is not persuaded by the County Defendants' arguments on

Pennsylvania law's treatment of the Agency. The Court therefore finds that Pennsylvania law

treats the Agency as an arm of the county, not an arm of the state-which weighs strongly in

favor of finding that the Agency is not immune to suit under the Eleventh Amendment.

       Second, it is not clear if the Agency has the power to sue and be sued in its own right. See,

e.g., Jefferson Cty. Children & Youth Servs. v. State Civil Serv. Comm'n, No. 899 C.D. 2014, 2015 WL

5437177 (Pa. Commw. Ct. May 11, 2015). Generally, it appears that county children and youth

services agencies can be sued in their own right. See, e.g., Croft v. Westmoreland Cty. Children &

Youth Servs., 103 F.3d 1123 (3d Cir. 1997); Ernst v. Child & Youth Servs. of Chester Cty., 108 F.3d 486

(3d Cir. 1997). However, some courts have held that as county departments, children and youth

services agencies cannot be sued separately from the county itself. Padilla v. Twp. of Cherry Hill,

110 F. App'x 272, 278 (3d Cir. 2014) ("[T]he Court notes that departments of a county, e.g., the

Delaware County Department of Children and Youth Services, do not have a separate corporate

existence from the county and are therefore not entities capable of being sued."); Fetterman v.

Westmoreland Cty. Children's Bureau, No. 2:15-cv-773, 2015 WL 5007952, at *4 (W.D. Pa. Aug. 20,

2015). 15 Regardless, Pennsylvania law specifically provides that counties "shall have the capacity


15These cases are useful because they discuss the corporate existence of children and youth services
organizations generally. However, they have no use in the Eleventh-Amendment inquiry because these
cases only deal with whether the parties had sued the proper party-not whether the county or children


                                                 -28-
[to] ... sue and be sued and complain and defend." 16 PA. CONS. STAT.§ 202. Therefore, children

and youth services agencies can sue and be sued-whether in their own right or as a county

department. Accordingly, this factor weighs in favor of finding that the Agency is not an arm of

the state.

        Third, it appears that the Agency is separately incorporated. However, it is worth noting

that the Third Circuit recently referred to this inquiry as "multifaceted" and "hopelessly

checkered." Bradley v. West Chester Univ. of Pa. State Sys. of Higher Ed., 800 F.3d 643, 655 (3d Cir.

2018) (quoting Maliandi, 845 F.3d at 91).

        Under 16 PA. CONS. STAT.§ 203, "[t]he corporate power of each county shall be vested in

a board of county commissioners."             As previously discussed, the Jefferson County

Commissioners established the Agency.        From this, it appears that the Agency is distinctly

incorporated, and is separate from the state.          County officials, and not state officials, are

responsible for establishing these children and youth services agencies.          Other courts have

reached the same conclusion. See Coggins v. Ct. of Common Pleas of Dauphin Cty., No. l:11-cv-136,

2011 WL 662669, at *2 (M.D. Pa. Jan. 25, 2011) (holding that [a] "County Children and Youth

Services is part of the County, and does not have a separate corporate existence apart from the

county"). Regardless of whether the Agency is part of the County or incorporated in its own

right, the Agency's corporate status is independent of the state. Thus, this factor appears to weigh

against Eleventh-Amendment immunity.




and youth services organization were arms of the state for Eleventh-Amendment purposes. And here,
Plaintiff recognizes this distinction. The caption of her Amended Complaint names "County of Jefferson
and its agency, Jefferson County Children and Youth Services." (ECF No. 15 at 1.)


                                                -29-
        Finally, the Agency's tax status is unclear. Courts applying Pennsylvania law rarely make

a definitive conclusion on this factor. See, e.g., Pa. Human Relations Comm'n v. USAir, Inc., 615 F.

Supp. 75, 78 (W.D. Pa. 1985) ("There is no indication that agency property is immune from state

taxation."). While 72 PA. CONS. STAT.§ 203 provides that "[a]ll public property used for public

purposes ... shall be exempt from all county, city, and school tax," it is not clear that this provision

applies to the Agency. Thus, it is not clear if this factor weighs in favor of Eleventh-Amendment

immunity.

        In conclusion, balancing of these four subfactors indicates that the Agency is not an arm

of the state, and therefore that its status under Pennsylvania law weighs strongly against

Eleventh-Amendment immunity.

                        c.      The Agency's Degree of Autonomy

        The third factor of the Fitchik inquiry looks to "the entity's governing structure and the

oversight and control exerted by a state's governor and legislature." Maliandi, 845 F.3d at 96;

Febres, 445 F.3d at 231-22; Fitchik, 873 F.3d at 663-64; Patterson, 915 F.3d at 955. Oversight or control

of the entity by the governor or state legislature weighs in favor of the entity's Eleventh-

Amendment immunity. Id.

       Here, the Pennsylvania Governor and General Assembly (Pennsylvania's legislature)

exercise little oversight and control over the Agency. Pennsylvania law requires counties to

establish child-welfare agencies and ensure the welfare of children. 23 PA. CONS. STAT.§ 6361.

While Pennsylvania law also sets out the general goals and responsibilities of county child-

welfare agencies, the statutory scheme leaves significant control over their organization and

functioning to the individual counties. See 23 PA. CONS. STAT.§§ 6362-6378. County agencies are



                                                  -30-
required to submit reports to the Governor and General Assembly. See 23 PA. CONS. STAT.§§

6334-38, 6345-47. However, the Governor and General Assembly do not control the personnel

that counties select to lead their child-welfare agencies. See Patterson, 915 F.3d at 955 (noting that

Pennsylvania has substantial control over how the Pennsylvania Liquor Control Board operates

and defines the membership of the board). Similarly, Pennsylvania's Governor does not have the

power to appoint officials to the Agency or to veto the Agency's decisions. Febres, 445 F.3d at 231

(noting that the governor's control over entity through veto and appointment power weighed in

favor of immunity). Therefore, the Agency is "highly autonomous," which weighs strongly

against Eleventh-Amendment immunity. See Fitchik, 873 F.2d at 663.

       As previously discussed, Pennsylvania law gives county commissioners the power to

establish and oversee children and youth services programs. 62 PA. CONS. STAT.§ 2305. It appears

that Pennsylvania law gives the state very little power over counties. See generally County Code,

16 PA. CONS. STAT.§§ 101-13213. Generally, the Pennsylvania Governor can appoint county

officials in certain specific circumstances. See, e.g., 16 PA. CONS. STAT.§§ 409, 3409, 7404, 7356.

And certain county agencies are required to file annual reports with the Governor and General

Assembly. See, e.g., 16 PA. CONS. STAT.§§ 3000.3034, 6155-B; 3000.3057. Otherwise, though, the

Commonwealth seems to afford its counties considerable autonomy. Accordingly, the autonomy

inquiry weighs against the Agency's Eleventh-Amendment immunity.

                       d.      The Weight of the Fitchik Factors Indicates that the Agency is not
                               Entitled to Eleventh-Amendment Immunity

       In conclusion, the Court finds that the Agency is not entitled to Eleventh-Amendment

immunity. As an initial matter, the Court is persuaded by a long line of Supreme Court precedent




                                                -31-
holding that county entities, like the Agency, are not immune to suit under the Eleventh

Amendment. Further, the three Fitchik factors weigh in favor of Eleventh-Amendment immunity.

First, it does not appear that the Commonwealth is legally responsible for a judgment against the

Agency. Second, Pennsylvania law treats the Agency as an arm of Jefferson County, not an arm

of the state. And third, the Agency is autonomous because its operations are controlled by

Jefferson County and it is not accountable to Pennsylvania's legislature or governor. Therefore,

the Eleventh Amendment does not bar Plaintiff's suit against the Agency.

                3.      Defendants are not Entitled to Qualified Immunity

        "The doctrine of qualified immunity protects government officials 'from liability for civil

damages insofar as their conduct does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known."' Pearson v. Callahan, 555 U.S. 223, 231,

(2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). The Supreme Court has explained

that "[q]ualified immunity balances two important interests-the need to hold public officials

accountable when they exercise power irresponsibly and the need to shield officials from

harassment, distraction, and liability when they perform their duties reasonably." Id. "Because

qualified immunity bestows immunity from suit, the Supreme Court 'repeatedly ha[s] stressed

the importance of resolving immunity questions at the earliest possible stage in litigation."'

Thomas v. Indep. Twp., 463 F.3d 285,291 (3d Cir. 2006) (quoting Hunter v. Bryant, 502 U.S. 224,227

(1991)); see also Conte v. Rios, 658 F. App'x 639,642 (3d Cir. 2016).

       "To resolve a claim of qualified immunity, courts engage in a two-pronged inquiry: (1)

whether the plaintiff sufficiently alleged the violation of a constitutional right, and (2) whether




                                                 -32-
the right was 'clearly established' at the time of the official's conduct." L.R. v. Sch. Dist. of Phila.,

836 F.3d 235,241 (3d Cir. 2016) (citing Pearson, 555 U.S. at 232). 16

        The Supreme Court has recently held "that clearly established law should not be

established at a high level of generality," but instead must "be particularized to the facts of the

case." Bland v. City of Newark, 900 F.3d 77, 83 (3d Cir. 2018) (citing White v. Pauly, 137 S. Ct. 548,

552 (2018)).

                         a.      Plaintiff Alleges that Defendants Violated Her Constitutional
                                 Rights

        Plaintiff clearly alleges that Defendants violated her constitutional rights. Specifically,

Plaintiff alleges that Defendants: (1) violated her right to equal protection under the Fourteenth

Amendment (ECF No. 15 <[<[ 213-31); (2) violated her right to procedural due process under the

Fourteenth Amendment (id. <[<JI 232-53); (3) violated her First-Amendment rights (id. <[<JI 254-62);

and (4) violated her right substantive due process under the Fourteenth Amendment (id. <[<[ 263-

74).   Therefore, there is no question that Plaintiff sufficiently alleges the violation of her

constitutional rights. The Court addresses each of these alleged constitutional violations more

thoroughly in Section V(B) and concludes that Plaintiff plausibly alleges violations of equal

protection, procedural due process, and the First Amendment.

        Additionally, in her response to the County Defendants' Motion to Dismiss, Plaintiff more

specifically argues that the County Defendants violated her rights by: (1) subjecting her to a

retaliatory prosecution in violation of the First Amendment (ECF No. 24 at 43); (2) fabricating


16As the Supreme Court has repeatedly explained, "a defendant cannot be said to have violated a clearly
established right unless the right's contours were sufficiently definite that any reasonable official in the
defendant's shoes would have understood that he was violating it." Plumhoff v. Rickard, 134 S. Ct. 2012, 2023
(2014) (citing Ashcroft v. al-Kidd, 563 U.S. 731, 741-42 (2011)).


                                                    -33-
evidence that disfavored Plaintiff (id.); (3) selectively enforcing a facially neutral law against

Plaintiff for improper and arbitrary reasons (id. at 44); and (4) subjecting Plaintiff, who was a

tenured professional, to proceedings where her continued employment was at stake without

providing Plaintiff with notice of the charges against her or a meaningful opportunity to be heard.

(Id.)

           In response, the County Defendants argue that the County Defendants are entitled to

qualified immunity because they investigated the allegations against Plaintiff and relied on Dr.

Ryen's opinion when dealing with Plaintiff's case. 17 (ECF No. 18 at 45-47.) Then, in their reply

brief, the County Defendants argue that Plaintiff does not assert constitutional claims, despite the

four claims in Plaintiff's Amended Complaint that are straightforwardly labeled as§ 1983 claims

for violations of specific constitutional provisions. (ECF No. 26 at 19.)

                           b.      The Constitutional Rights that Defendants Allegedly Violated
                                   Were Well-Established at the Time of their Conduct

           The rights that Defendants allegedly violated were well-established at the time of their

conduct.       First, Plaintiff alleges that Defendants violated her First-Amendment rights by

subjecting her to a retaliatory prosecution. (Id. at 43; ECF No. 15 <[<[ 257-62.) Plaintiff alleges that

Defendants sought an indicated finding of abuse against Plaintiff because she spoke out against

Jeff Tech at the school-board meeting in August of 2016. (ECF No. 15 <[<[ 257-62.) It is well-settled

that retaliatory prosecutions violate the First Amendment. See Hartman v. Moore, 547 U.S. 250,

256 (2006) ("[T]he law is settled that as a general matter the First Amendment prohibits

government officials from subjecting an individual to retaliatory actions, including criminal



17   Dr. Ryen does not raise a qualified-immunity defense.


                                                     -34-
prosecutions, for speaking out."). Thus, on this basis alone, the Court finds that Defendants are

not entitled to qualified immunity. But the Court will nonetheless analyze the other rights that

Defendants allegedly violated.

        Second, Plaintiff alleges that Defendants violated her constitutional rights by fabricating

inculpatory evidence against her. (ECF No. 24 at 43; ECF No. 15 <J[ 224.)               The Third Circuit

recently considered whether a government official's fabrication of evidence is a violation of a

well-established constitutional right. Halsey v. Pfeiffer, 750 F.3d 273, 292 (3d Cir. 2014). In Halsey,

the Third Circuit held that fabricated evidence in criminal prosecutions violates the due-process

clause of the Fourteenth Amendment. 18 Id. Halsey has repeatedly been applied in the criminal

context, but has not been applied where a government official fabricated evidence in a civil or

administrative proceeding. However, the Third Circuit's holding appears sufficiently clear to put

government officials on notice that fabricating evidence will deprive a person of their due-process

rights under the Fourteenth Amendment.

        Third, Plaintiff alleges that Defendants violated her constitutional rights by selectively

enforcing a facially neutral law against her. (ECF No. 24 at 44; ECF No. 15 <J[<J[ 221-24.) "Selective

discriminatory enforcement of a facially valid law is unconstitutional under the Equal Protection

Clause of the Fourteenth Amendment." Jewish Horne of E. Pa. v. Centers for Medicare and Medicaid

Servs., 693 F.3d 359, 363 (3d Cir. 2012) (citing Yick Wo v. Hopkins, 118 U.S. 356, 373 (1886); Holder

v. City of Allentown, 987 F.2d 188, 197 (3d Cir. 1993)); see also Davila v. N. Regional Joint Police Bd.,


18The Court recognizes that Plaintiff was not charged criminally. However, as discussed more thoroughly
in Section IV(B), an indicated finding of child abuse has significant professional and reputational
repercussions for a public employee like Plaintiff. The Court finds that the Agency's findings on the child-
abuse allegation against Plaintiff are a serious administrative determination akin to a criminal proceeding.
Accordingly, the same prohibition on fabricated evidence should apply in both contexts.


                                                   -35-
No. 2:13-cv-70, 2014 WL 3635631, at *3 (W.D. Pa. July 28, 2014) (holding that an officer violated

the plaintiff's "clearly established equal protection right to be free from selective enforcement of

the law). Accordingly, Plaintiff sufficiently alleges that Defendants violated her well-established

right to be free from selective enforcement of facially neutral laws.

       Finally, it is well-established that tenured employees like Meredith have a constitutional

right to notice of charges against them and a meaningful opportunity to be heard where their

continued employment is at stake. Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 543, 546 (1985)

("The tenured public employee is entitled to oral or written notice of the charges against him, an

explanation of the employer's evidence, and an opportunity to present his side of the story.");

McDaniels v. Flick, 59 F.3d 446, 454 (3d Cir. 1995).

       In conclusion, Defendants are not entitled to qualified immunity.           Plaintiff alleges

constitutional violations and specifically alleges that Defendants violated several of her well-

established rights.

       B.      The Court will Deny Defendants' Motions to Dismiss Under Rule 12(b)(6)

               1.      Count I - Plaintiff Plausibly Alleges a Violation of the Equal Protection
                       Clause

       In Count I of her Amended Complaint, Plaintiff alleges that Defendants violated the Equal

Protection Clause of the Fourteenth Amendment. (ECF No. 15 ':[':[ 213-31.) Specifically, Plaintiff

claims that Defendants violated the Equal Protection Clause by (1) placing Plaintiff in a "class of

one" by failing to investigate the allegations against Plaintiff and advancing a private agenda to

return an indicated finding of child abuse against her, and (2) selectively enforcing child-abuse

laws to retaliate against Plaintiff for speaking at the August 2016 school-board meeting.




                                                 -36-
        The Fourteenth Amendment's Equal Protection Clause provides that "[n]o state shall ...

deny to any person within its jurisdiction the equal protection of the laws." U.S. CONST. amend.

XIV§ 1. Plaintiff brings her Equal Protection clause claim under two separate theories-a "class-

of-one" theory and a "selective-enforcement" theory. (See ECF No. 15 <JI<JI 213-31.) Plaintiff

plausibly pleads violations of the Equal Protection Clause under both class-of-one and selective-

enforcement theories. The Court will address each theory in tum.

        First, "cases have recognized successful equal protection claims brought by a' class of one,'

where the plaintiff alleges that she has been intentionally treated differently from others similarly

situated and that there is no rational basis for the difference in treatment." Village of Willowbrook

v. Olech, 528 U.S. 562, 564 (2000) (citing Sioux City Bridge Co. v. Dakota Cty., 260 U.S. 441 (1923);

Allegheny Pittsburgh Coal Co. v. Comm. of Webster Cty., 488 U.S. 336 (1989)).

        Plaintiff straightforwardly alleges that she was treated differently than other similarly

situated individuals-namely public employees accused of child abuse in Jefferson County.

Plaintiff alleges that Jeff Tech employees had a vendetta against Plaintiff because she spoke at the

August 2016 school-board meeting. (ECF No. 15 <JI<JI 92-96, 217-18.) Plaintiff alleges that "there

was a relationship between Jeff Tech and the Agency that caused the Agency to treat the

September [child abuse] report [against Plaintiff] differently." (Id. <JI 92.) Plaintiff alleges Jeff Tech

and the Agency had the same attorneys, which "incentivized the Defendants to give force to Jeff

Tech's retaliatory animus ... [and] aim to retaliate against Meredith by making an indicated

finding against her." (Id. <JI 96.)

        Plaintiff's Amended Complaint also contains several detailed allegations that Agency

employees conducted their evaluation with the purpose of returning an indicated finding of child



                                                  -37-
abuse against Plaintiff. (Id. <Jl<Jl 97-100, 104-06, 124-30, 133-35, 141-48, 162-66, 217-19.) Plaintiff

alleges that Agency employees ignored exculpatory evidence, fabricated inculpatory evidence,

and retained Dr. Ryen to provide testimony supporting an indicated finding of child abuse. (Id.)

Therefore, Plaintiff pleads a plausible Equal-Protection claim under a class-of-one theory.

       Second, Plaintiff pleads a plausible Equal-Protection claim under a selective-enforcement

theory. "To establish a selective-enforcement claim, a plaintiff must demonstrate (1) that he was

treated differently from similarly situated individuals, and (2) that this selective treatment was

based on an unjustifiable standard such as race or religion, or some other arbitrary factor, or to

prevent the exercise of a fundamental right." Dique v. N.f. State Police, 603 F.3d 181, 184 n.5 (3d

Cir. 2010) (quoting Hill v. City of Scranton, 411 F.3d 118, 125 (3d Cir. 2005); Holder v. City of

Allentown, 987 F.2d 188, 197 (3d Cir. 1993)).

       As previously discussed, Plaintiff fulfils the first element under the selective-enforcement

theory. She thoroughly alleges that she was treated differently than other individuals accused of

child abuse because the Agency failed to adequately investigate the allegations against her and

acted with the purpose of returning an indicated finding against her.

       Plaintiff fulfills the second element because she alleges that she was treated differently

because the Agency wanted to prevent the exercise of her First Amendment rights. Plaintiff

alleges that the Agency sought to obtain an indicated finding of abuse against her "to further the

interests of Jeff Tech, which sought to punish Meredith for engaging in protected activity" by

speaking at the August 2016 school-board meeting. (ECF No. 15 <JI<Jl 217-18.) When drawing all

inferences in favor of Plaintiff, the Court must infer that the Agency returned an indicated finding

against Plaintiff to punish her for protected activity and prevent future exercise of her First-



                                                 -38-
Amendment rights. Therefore, Plaintiff plausibly alleges that Defendants violated the Equal

Protection Clause under a selective-enforcement theory.

        Both the County Defendants and Dr. Ryen argue that Plaintiff fails to plausibly allege that

Defendants violated the Equal Protection Clause because the ALJ did not find that Defendants

purposefully discriminated against Plaintiff. 19 (ECF No. 18 at 37; ECF No. 21 at 8.) This argument

is not persuasive. For one, this Court is not bound by the ALJ' s factual findings. But more

importantly, the ALJ was not tasked with determining whether Defendants discriminated against

Plaintiff in violation of the Equal Protection Clause of the Fourteenth Amendment. The only

question before the ALJ was whether the Agency could produce adequate evidence to support its

finding that Plaintiff violated Pennsylvania's child-abuse laws. (ECF No. 15-1 at 8.) Accordingly,

the Court will DENY Defendants' Motions to Dismiss with respect to Plaintiff's claims under the

Fourteenth Amendment's Equal Protection Clause.

                 2.      Count II-Plaintiff Plausibly Alleges a Violation of her Right to
                         Procedural Due Process

        In Count II of her Amended Complaint, Plaintiff alleges that Defendants violated her

Fourteenth Amendment right to procedural due process by failing to notify her of the charges




19Both the County Defendants and Dr. Ryen argue that Plaintiff does not sufficiently allege facts showing
that Defendants violated the Equal Protection Clause. However, as this section indicates, Plaintiff's
Amended Complaint is rife with detailed factual allegations that Defendants intentionally discriminated
against Plaintiff after Plaintiff spoke at the August 2016 school-board meeting. (ECF No. 18 at 37; ECF No.
21 at 8.) And in their reply brief, the County Defendants seem to argue that Plaintiff's Equal Protection
Clause claim fails because M.S. complained about Plaintiff to school security guards, therefore
substantiating M.S.'s allegations against Plaintiff. (ECF No. 26 at 14.) The County Defendants also argue
that "[t]he fact that there is an administrative process regardless of the intent or findings of the underlying
Agency, insulates it them [sic] from any type of civil rights or legal actions regardless of the intent or
behavior of the investigators." (Id. at 15.) Because these arguments are devoid of reasoning, factual
support, and citation to legal authority, the Court will not fully analyze them.


                                                     -39-
against her and by failing to provide a meaningful opportunity to be heard. (ECF No. 'Il'Il 232-

53.)   Plaintiff specifically alleges that the child-abuse allegation against her implicated her

property interest in her tenured public-sector employment and her reputational interest. (Id. 'Il'Il

234-36.) Plaintiff alleges that Defendants "never provided the details of the charges against her,"

"convicted Meredith of abuse in the absence of her having any opportunity whatsoever to rebut

that charge," and failed to adequately gather evidence. (Id. 'Il'Il 238, 246, 248.) Plaintiff details the

roles that Defendants Welch, Dr. Ryen, Shreckengost, Cornwall, and Young played in the

Agency's allegedly defective determination that Plaintiff committed child abuse. (Id. 'Il'Il 241-47.)

                         a.       Plaintiff Had a Property Interest in her Tenured Public
                                  Employment and her Reputation

        "The [F]ourteenth [A]mendment prohibits state deprivations of life, liberty, or property

without due process of law." 20 Robb v. City of Philadelphia, 733 F.2d 286, 292 (3d Cir. 1984). As the

Third Circuit has repeatedly noted, "the core of procedural due process jurisprudence is the right

to advance notice ... and to a meaningful opportunity to be heard." Mir v. Behnke, 680 F. App'x

126, 129-30 (3d Cir. 2017) (citing Abbott v. Latshaw, 164 F.3d 141, 146 (3d Cir. 1998)). The Third

Circuit has explained that "[i]t is elementary that procedural due process is implicated only where

someone has claimed that there has been a taking or deprivation of a legally protected liberty or

property interest." Abbott, 164 F.3d at 146 (citing Bd. of Regents v. Roth, 408 U.S. 564,569 (1972)).




20The Supreme Court has held that" due process, unlike some legal rules, is not a technical conception with
a fixed content unrelated to time, place and circumstances." Gilbert v. Homari, 520 U.S. 924, 930 (1997)
(citing Cafeteria and Rest. Workers v. McElroy, 367 U.S. 886, 895 (1961)). Rather, "due process is flexible and
calls for such procedural protections as the particular situation demands." Id. (quoting Morrissey v. Brewer,
408 U.S. 471,481 (1972)).


                                                     -40-
       The Supreme Court has held that tenured "public employees who can only be discharged

for cause have a constitutionally protected property interest in their tenure and cannot be fired

without due process." Gilbert v. Hamar, 520 U.S. 924, 928-29 (1997) (citing Roth, 408 U.S. at 578;

Perry v. Sindermann, 408 U.S. 593, 602-03 (1972)).

       Here, Plaintiff alleges that she was a tenured math and algebra teacher at Jeff Tech-a

public school. (ECF No. 15 <JI 10.) Therefore, Plaintiff has plausibly alleged that she was entitled

to due process before she was deprived of her constitutionally protected privacy interest in her

continued employment as a tenured teacher.

                       b.      The Matthews Factors Indicate that Defendants Deprived
                               Plaintiff of Due Process

       In the Third Circuit, courts evaluating a procedural due process challenge apply the

Mathews v. Eldridge factors and weigh "(1) the private interests at stake, (2) the governmental

interests at stake, and (3) the fairness and reliability of the existing procedures and the probable

value, if any, of additional procedural safeguards." Palmer v. Merluzzi, 868 F.2d 90, 95 (3d Cir.

1989) (citing Mathews v. Eldridge, 424 U.S. 319 (1976)).

       As previously stated, it is well-established that an individual with a constitutionally

protected property interest must be afforded advance notice and the opportunity to be heard.

Mir, 680 F. App'x at 129-30. Courts have elaborated on this general rule in the public-employment

context. "[A] public employee dismissible only for cause [is] entitled to a very limited hearing

prior to ... termination." Gilbert, 520 U.S. at 929 (citing Loudermill, 470 U.S. at 545-46). The

"pretermination process need only include oral or written notice of the charges, an explanation




                                                -41-
of the employer's evidence, and an opportunity for the employee to tell his side of the story." Id.

(citing Loudermill, 470 U.S. at 546)).

           Based on this fundamental caselaw, Plaintiff clearly alleges a plausible violation of

procedural due process in her Amended Complaint. Plaintiff alleges that she was not provided

with notice of the specific charges against her before the "hearing" that the Agency held. (ECF

No. 15 <J[<J[ 183, 236-39.) On September 17, 2018, the Agency sent Plaintiff a letter that vaguely

stated that Plaintiff was accused of child abuse.         (Id. <J[ 176.) However, Plaintiff was never

provided with more specific information about the nature of the charges against her despite her

requests for more information. (Id. <J[<J[ 179-81.) Notably, Plaintiff alleges that at the Agency's

hearing, Shreckengost told Plaintiff that Agency policy did not allow Plaintiff to be informed of

the charges against her. (Id. <J[ 183, 238-40, 249.) Thus, Plaintiff alleges that the Agency failed to

provide her with sufficient advance notice of the charges of against her.

           Plaintiff also alleges that Defendants failed to notify Plaintiff of the evidence underlying

the abuse allegation against her. (Id. <J[<J[ 178-80, 184, 236, 238-40, 244, 248.) And finally, Plaintiff

alleges that she did not have an adequate opportunity to tell her side of the story at the hearing

in front of the Agency. (Id. <J[<J[ 236, 249.) Therefore, Plaintiff pleads a plausible procedural due

process violation on these bases. The Court will nonetheless analyze the Mathews v. Eldridge

factors.

           First, the Court finds that the private interests at stake here-Plaintiff's continued public

employment as a teacher and her reputation -are significant. As Plaintiff points out, an indicated

finding of child abuse against Plaintiff would cause her to lose her job at Jeff Tech and likely

preclude her from future employment as a teacher. See Mosley v. City of Pittsburgh Pub. Sch. Dist.,



                                                   -42-
702 F. Supp. 2d 561,576 (W.D. Pa. 2010) (citing Gilbert, 520 U.S. at 932; Loudermill, 470 U.S. at 543)

(finding that "the private interest in ... continued employment is significant").

        Second, the governmental interests at issue are also significant.                              Pennsylvania law

indicates that the state has an interest in ensuring the safety of children. The Pennsylvania

General Assembly tasked county agencies with investigating reports of child abuse and

providing protective services "to safeguard and ensure the well-being and development of the

child[ren]." 23 PA. CONS. STAT.§ 6362(a). Moreover, there is an obvious governmental and public

interest in ensuring that students in public schools are not abused.

        Third, the Court finds that the procedures that the Agency employed to handle Plaintiff's

case were unfair and unreliable, and that additional procedural safeguards are necessary.

Plaintiff alleges several critical deficiencies in the Agency's process. She alleges that the Agency

never provided Plaintiff with any details about the charges against her. (See, e.g., ECF No. 15 <_!{<JI

179-80, 236, 238.) She alleges that the Agency never provided her with a description of the

evidence underlying the charges against her. (See, e.g., id.           <_!{<JI   184, 240.) She further alleges that

the Agency did not seek out readily available exculpatory evidence. (See, e.g., id.                           <_!{<JI   245-47.)

Finally, she alleges that she did not have a meaningful opportunity to tell her side of the story in

front of the Agency. (See, e.g., id.   <_!{<JI   181, 236-37.) And with respect to Dr. Ryen, Plaintiff alleges

that Dr. Ryen failed to consider relevant evidence and that his evaluation was undertaken for the

purpose of making an indicated finding of abuse against her. (See, e.g., id.                 <_!{<JI   140-161, 241, 243.)

        Therefore, the Court finds that the Matthews v. Eldridge factors indicate that the Agency's

process for adjudicating Plaintiff's claims was inadequate. While the interests of both Plaintiff

and the government are significant, Plaintiff plausibly alleges that the Agency's process was



                                                          -43-
unfair and unreliable.    The Agency allegedly deprived her of the crucial components of

procedural due process-"oral or written notice of the charges, an explanation of the employer's

evidence, and an opportunity for the employee to tell his side of the story." Gilbert, 520 U.S. at

929 (citing Loudermill, 470 U.S. at 546)).    Based on Plaintiff's allegations, the Agency must

implement additional procedural safeguards to ensure a fair decision-making process.

       Both the County Defendants and Dr. Ryen argue that Plaintiff's procedural due process

claim fails because the ALJ did not find that the Agency's process was constitutionally flawed.

(ECF No. 18 at 26-27; ECF No. 21 at 24.) As previously discussed, however, this Court is not

bound by the ALJ' s factual findings. And more importantly, this argument is problematic

because the ALJ was not tasked with determining whether Defendants discriminated against

Plaintiff in violation of the procedural due process guarantees of the Fourteenth Amendment.

The only question before the ALJ was whether the Agency could produce adequate evidence to

support its finding that Plaintiff violated Pennsylvania's child-abuse laws. (ECF No. 15-1 at 8.)

Therefore, this argument is not persuasive.

       The County Defendants also argue that the Agency followed statutory provisions dealing

with investigations of child-abuse allegations. (ECF No. 18 at 30; ECF No. 26 at 8-9.) They argue

that "Meredith was afforded the appropriate information under the statutory provisions of 23

Pa.CS. § 6368(h)" and that "the Agency did not have [a statutory duty] to provide her with any

information whatsoever." (Id.) This argument is unpersuasive for multiple reasons. First, 23 PA.

CONS. STAT. § 6368(h) does not prescribe a procedure for the Agency to follow in investigating

and adjudicating child-abuse allegations. It merely requires that the Agency inform the reporter

of child abuse-in this case Jeff Tech's principal-on whether the reported allegations are



                                               -44-
founded or unfounded. Id.        This statute does not address the rights of the accused or the

information to which the accused is entitled. Id. Second, Plaintiff's procedural due process claim

deals with Plaintiff's constitutional rights. Pennsylvania statutes are not relevant to this inquiry.

        In conclusion, Plaintiff's Amended Complaint plausibly alleges a claim for a violation of

procedural due process. Accordingly, the Court will DENY Defendants' Motions to Dismiss with

respect to Count II of Plaintiff's Amended Complaint.

                3.      Count III-Plaintiff Plausibly Alleges that Defendants Retaliated
                        Against Her In Violation of the First Amendment

        To plead a retaliation claim under the First Amendment, a plaintiff must allege: (1)

constitutionally protected conduct; (2) retaliatory action sufficient to deter a person of ordinary

firmness from exercising his constitutional rights; and (3) a causal link between the

constitutionally protected conduct and the retaliatory action. See, e.g., Thomas v. Indep. Twp., 463

F.3d 285, 296 (3d Cir. 2006); Mitchell v. Horn, 318 F.3d 523,530 (3d Cir. 2003); Borrero v. Horton, No.

12-113J, 2013 WL 4535917, at *5 (W.D. Pa. Aug. 27, 2013) (Gibson, J.).

        "[T]he key question in determining whether a cognizable First Amendment claim has

been stated is whether 'the alleged retaliatory conduct was sufficient to deter a person of ordinary

firmness from exercising his First Amendment rights."' McKee v. Hart, 436 F.3d 165, 170 (3d Cir.

2006) (quoting Suppan v. Dadonna, 203 F.3d 228,235 (3d Cir. 2000)); Crawford-El v. Britton, 523 U.S.

574,589 n.10 (1998) ("The reason why such retaliation offends the constitution is that it threatens

to inhibit exercise of the protected right.").




                                                 -45-
                        a.     Plaintiff Alleges that She Engaged in Protected Conduct by
                               Speaking at the School-Board Meeting and Suing M.S.

       The First Amendment protects a public employee's speech on matters of "public concern."

Connick v. Myers, 461 U.S. 138, 143 (1983). "A public employee's speech involves a matter of public

concern if it can be fairly considered as relating to any matter of political, social, or other concern

to the community." Baldassare v. N.J., 250 F.3d 188, 194-95 (3d Cir. 2001). A public employee's

speech is also protected when it "is a subject of legitimate news interest." Snyder v. Phelps, 562

U.S. 443, 453 (2011).

       "The arguably inappropriate or controversial character of a statement is irrelevant to the

question of whether it deals with a matter of public concern." Munroe v. Cent. Bucks Sch. Dist.,

805 F.3d 454,467 (3d Cir. 2015). The question of whether a public employee's speech falls within

the First Amendment's protection is a question of law. Middleton v. Deblasis, 844 F. Supp. 2d 556,

563 (E.D. Pa. 2011) (citing Azzaro v. Allegheny Cty., 110 F.3d 968,975 (3d Cir. 1997)).

       Plaintiff alleges that she engaged in protected activity by speaking at the August 2016

school-board meeting. Plaintiff complained to the Punxsutawney School Board about ongoing

issues at Jeff Tech-namely that Jeff Tech administrators failed to address bullying or adequately

care for its special-needs students. (ECF No. 15 <[<[ 42-43.) The issues that Plaintiff raised were

clearly matters of public concern. Conditions in a public school are predominant political and

social concerns in our communities. See Dougherty v. Sch. Dist. of Phi/a., 77 F.3d 979, 987 (3d Cir.

2015) (holding that a school district official's public disclosure of misconduct within the school

district was protected speech). Moreover, the local newspaper's detailed coverage of Plaintiff's




                                                 -46-
speech indicates that her speech related to matters of public concern. (ECF No. 15 <JI 44); Snyder,

562 U.S. at 453.

        Furthermore, Plaintiff alleges that she engaged in protected activity by suing M.S. for

defamation. (ECF No. 15 <JI<JI 46, 255.) Courts have held that private lawsuits involve matters of

public concern, and are thus protected speech for First-Amendment purposes, when the

implications of those lawsuits have some broader effect on members of the public. Holt v.

Pennsylvania, No. 10-5510, 2013 WL 5565612, at *4 (E.D. Pa. Oct. 8, 2013) (citing Brennan v. Norton,

350 F.3d 399, 412 (3d Cir. 2005)). Construing the allegations in Plaintiff's favor, the Court must

infer that Plaintiff's defamation lawsuit against M.S. was a matter of public concern because it

arose from a private individual's attempt to damage the reputation and career prospects of a

public employee.

       Accordingly, Plaintiff plausibly alleges that she engaged in protected activity by speaking

at the August 2016 school-board meeting and by filing a defamation lawsuit against M.S.

                       b.      Plaintiff Alleges that Defendants' Retaliatory Action was
                               Sufficient to Deter a Person of Ordinary Firmness From
                               Exercising His or Her Constitutional Rights

       "[T]he key question in determining whether a cognizable First Amendment claim has

been stated is whether 'the alleged retaliatory conduct was sufficient to deter a person of ordinary

firmness from exercising his First Amendment rights.'" McKee, 436 F.3d at 170. A retaliatory

action "need not be great in order to be actionable" but must be more than de minimis. Id. (citing

Bart v. Telford, 677 F.2d 622,625 (7th Cir. 1982); Brennan, 350 F.3d at 422 n.17).

       Generally, courts have held that an employer's action must rise above the level of criticism,

false accusations, or verbal reprimands to deter a person of ordinary firmness from exercising



                                                 -47-
constitutional rights. Id.; Brennan, 350 F.3d at 419 (citing Suarez Corp. Indus. v. McGraw, 202 F.3d

676,685 (4th Cir. 2000)).

        Here, Plaintiff alleges that Defendants' retaliation against her was much more than

criticism, false accusations, or verbal reprimands. Plaintiff alleges that Defendants, acting in

concert with Jeff Tech officials, retaliated against her by returning an unsupported indicated

finding of child abuse against Plaintiff. Plaintiff alleges that Defendants knew that an indicated

finding of child abuse was likely to cause Plaintiff's termination as a teacher at Jeff Tech and

damage her reputation. (ECF No. 1511.11. 257-61.) Defendants' conduct could deter other similarly

situated individuals from exercising their First Amendment rights because those individuals may

fear that the Agency would work closely with Jeff Tech (or other county) officials to return an

indicated finding of child abuse.

                        c.      Plaintiff Alleges a Causal Link Between her Protected Speech and
                                the Defendants' Retaliatory Actions

       Plaintiff plausibly alleges a causal link between her protected speech and Defendants'

retaliating against her by returning an indicated finding of child abuse. Plaintiff alleges that

"Defendants only superficially went through the motions of an ostensible investigation, because

they intended, at all times, to subject Meredith to an indicated finding of abuse." (Id. 11. 260.) And

Plaintiff straightforwardly alleges causation-she states that Defendants returned an indicated

finding of child abuse "because they intended to punish Meredith for engaging in protected

activity" and that "Defendants acted to retaliate against Meredith because she engaged in

protected activity." (Id. 11.11. 257, 261.) The word "because" in those allegations indicates causation.




                                                 -48-
        Moreover, Plaintiff sufficiently pleads causation because she alleges that both Dr. Ryen

and Agency officials considered her protected activity when making their decisions. (Id. <JI'Il 62,

128-29.) "Because it is generally impermissible for a state actor to hinge an adverse decision on

[a protected] activity, any consideration of the activity ... is, in the normal course, sufficient to

satisfy the causation element of a prima facie retaliation ... case." Oliver v. Roquet, 858 F.3d 180,

191 (3d Cir. 2017) (citing Mt. Healthy, 429 U.S. at 282-87; Pryor v. NCAA, 288 F.3d 548, 560-61 (3d

Cir. 2002)).

        Similarly, Plaintiff shows causation by alleging "an unusually suggestive temporal

proximity between the protected activity and the allegedly retaliatory action" and "a pattern of

antagonism coupled with timing to establish a causal link."           Lauren W. ex. Rel. Jean W. v.

DeFlaminis, 480 F.3d 259,267 (3d Cir. 2007) (citing Krouse v. Am. Sterilizer Co., 126 F.3d 494, 503-04

(3d Cir. 1997); Woodson v. Scott Paper, 109 F.3d 913, 920-21 (3d Cir. 1997)). Here, Plaintiff alleges a

close temporal proximity between her appearance at the August 2016 school board meeting and

the Agency's finding that Plaintiff committed child abuse in November of 2016. (ECF No. 15 'Il'Il

14, 24.) And Plaintiff alleges throughout her Amended Complaint that Defendants exhibited a

pattern of antagonism.      Finally, the Court must infer causation because the allegations in

Plaintiff's Amended Complaint, as a whole, suggest that Defendants engaged in a coordinated

effort to retaliate against Plaintiff for engaging in protected activities. See Farrell v. Planters

Lifesavers Co., 206 F.3d 271, 281 (3d Cir. 2000).

        In conclusion, the Court finds that Plaintiff has plausibly asserted a First Amendment

retaliation claim. Accordingly, the Court will DENY Defendants' Motions to Dismiss with respect

to Count III.



                                                    -49-
                4.      Count IV-Plaintiff Does Not Plausibly Allege that Defendants Violated
                        her Fourteenth Amendment Right to Substantive Due Process

        Count IV of Plaintiff's Amended Complaint alleges that Defendants violated Plaintiff's

right to substantive due process by conducting a bad-faith investigation to further the illicit

motives of M.S. and Jeff Tech officials. (ECF No. 15 <]I<]I 263-74.) Plaintiff alleges that Defendants

ignored exculpatory evidence and fabricated evidence (id. <JI 266), dis_regarded the history

between M.S. and Defendant (id. <JI 267), engaged in an arbitrary and capricious selective

prosecution (id. <JI 270), and relied on Dr. Ryen's facially deficient evaluation of A.C. (Id. <JI<JI 273-

74.)

        The Fourteenth Amendment provides that no State shall "deprive any person of life,

liberty, or property without due process of law." U.S. CONST. amend. XIV. "While on its face this

constitutional provision speaks to the adequacy of state procedures, the Supreme Court has held

that the clause also has a substantive component." Nicholas v. Pa. State Univ., 227 F.3d 133, 139

(3d Cir. 2000) (citing Planned Parenthood of S.E. Pa. v. Casey, 505 U.S. 833, 846-47 (1992)).

        "The substantive component of the Due Process Clause limits what government may do

regardless of the fairness of procedures that it employs." Simms v. Pa. State Univ.-Altoona, No. 17-

cv-201, 2018 WL 1413098, at *8 (W.D. Pa. Mar. 20, 2018) (Gibson, J.); Steele v. Cicchi, 855 F.3d 494,

501 (3d Cir. 2017) (quoting Boyanowski v. Capital Area Intermediate Unit, 215 F.3d 396, 399 (3d Cir.

2000)). Substantive due process achieves this goal by "guarantee[ing] protect[ion] against

government power arbitrarily and oppressively exercised." Id.

        "In contrast to procedural due process rights, which may be derived from state law,

'[s]ubstantive due process rights are founded not upon state law but upon deeply rooted notions




                                                  -50-
of fundamental personal interests derived from the Constitution.    111
                                                                          Steele, 55 F.3d at 501 (quoting

Nunez v. Pachman, 578 F.3d 228, 233 (3d Cir. 2009)). Accordingly, "[s]ubstantive due process is a

doctrine reserved for egregious official conduct that trenches upon the most fundamental of civil

liberties." Armbruster v. Cavanaugh, 410 F. App'x 564, 567 (3d Cir. 2011).

       The Third Circuit recognizes "two threads" of substantive due process claims. See

Nicholas, 227 F.3d at 139; Koorn v. Lacey Twp., 78 F. App'x 199,202 (3d Cir. 2003). "The first thread

... applies when a plaintiff challenges the validity of a legislative act." Nicholas, 227 F.3d at 139.

"The second thread ... protects against certain types of non-legislative state action." Id. Here,

Plaintiff challenges non-legislative state action, namely the actions of the Agency and Dr. Ryen.

       "To prevail on a non-legislative substantive due process claim, 'a plaintiff must establish

as a threshold matter that he has a protected property interest to which the Fourteenth

Amendment's due process protection applies."' Nicholas, 227 F.3d at 139-40 (quoting Woodwind

Estates, Ltd. v. Gretkowski, 205 F.3d 118, 123 (3d Cir. 2000)). The Third Circuit has stated that "not

all property interests worthy of procedural due process protection are protected by the concept

of substantive due process." Nicholas, 227 F.3d at 140 (citing Reich v. Beharry, 883 F.2d 239,243 (3d

Cir. 1989)). Instead, "to state a substantive due process claim,' a plaintiff must have been deprived

of a particular quality of property interest."' Nicholas, 227 F.3d at 139-40 (emphasis in original)

(citing DeBlasio v. Zoning Bd. of Adjustment, 53 F.3d 592,598 (3d Cir. 1995)).

       The Third Circuit has "limited non-legislative substantive due process review to cases

involving real property ownership." Nicholas, 227 F.3d at 141; Wrench Transportation Sys., Inc. v.

Bradley, 340 F. App'x 812, 816 (3d Cir. 2009) (reaffirming principle articulated in Nicholas that

substantive due process protection only extends to real property ownership); see also Marin v.



                                                -51-
McClincy, 15 F. Supp. 3d 602, 614 (W.D. Pa. 2014) (holding that "non-legislative substantive due

process review is limited to cases involving a quality of interest analogous to real property

ownership.") (internal citations omitted).

           The Third Circuit has addressed the question of whether "tenured public employment is

a fundamental property interest entitled to due process protection" in a case involving a tenured

public university professor. 21 Nicholas, 227 F.3d at 142. There, the Third Circuit held that "public

employment is a wholly state-created contract right; it bears little resemblance to other rights and

property interests that have been deemed fundamental under the Constitution." Id. (citing Collins

v. City of Harker Heights, 503 U.S. 115, 128 (1992)). The Third Circuit noted that "the federal

judiciary should not become a general court of review for state employment decisions." Id. (citing

Bishop v. Wood, 426 U.S. 341, 359-60 (2000)).

           Here, Plaintiff asserts that she has a fundamental property right to her tenured public

employment.         However, as the Third Circuit made clear in Nicholas, this right is not a

"fundamental property interest" for purposes of the substantive component of the Due Process

Clause. Therefore, Plaintiff is unable to plausibly assert a substantive due process claim. The




21   The Third Circuit thoroughly explained its reasoning on this point, stating that:

           we must look, as a threshold matter, to whether the property interest being deprived is
           "fundamental" under the Constitution. If it is, then substantive due process protects the
           plaintiff from arbitrary or irrational deprivation, regardless of the adequacy of procedures
           used. If the interest is not "fundamental," however, the governmental action is entirely
           outside the ambit of substantive process and will be upheld so long as the state satisfies
           the requirements of procedural due process.

Nicholas, 227 F.3d at 142.


                                                      -52-
Court will adjudicate the alleged procedural deficiencies of the Agency's process in connection

with Count II for a violation of procedural due process.

        Accordingly, the Court will dismiss Count IV of Plaintiff's Amended Complaint. Because

Plaintiff cannot amend this count to assert a fundamental property right for purposes of

substantive due process, the Court will not grant leave to amend this count.

                 5.       Count V-Plaintiff Plausibly Asserts a Negligence Claim Against Dr.
                          Ryen

        Count V of Plaintiff's Amended Complaint alleges that Dr. Ryen negligently evaluated

A.C. in violation of established psychological principles. 22 (ECF No. 15 <JI<JI 275-99.) Plaintiff

alleges that Dr. Ryen "had a duty ... to perform the forensic examination [of A.C.] to the degree

of knowledge, care, and skill ordinarily possessed and exercised in similar matters by

practitioners in the field." (Id. 1[1[ 278-78.) Plaintiff alleges that Dr. Ryen breached that duty when

he failed to follow the well-accepted practice of gathering data from multiple sources when

conducting an evaluation in the child protective services context. (Id. 1[1[ 282-83.) Rather, Plaintiff

alleges that Dr. Ryen relied solely on his interview with A.C. when he concluded that Plaintiff

committed "emotional abuse." (Id. 1[ 287.)



22To prevail on a negligence claim under Pennsylvania law, a plaintiff must establish four elements: (1) a
duty or obligation recognized by the law, requiring the defendant to conform to a certain standard of
conduct; (2) a breach of the duty or failure to conform to the standard by the defendant; (3) a causal
connection between the defendant's conduct and the plaintiff's injury; and (4) actual loss or damage
resulting to the plaintiff. Catlin v. Hamburg, 56 A.3d 914, 920 (Pa. Super. Ct. 2012) (quoting Freed v. Geisinger
Med. Ctr., 910 A.2d 68, 72-73 (Pa. Super. Ct. 2006)); Wright v. Eastman, 63 A.3d 281, 284 (Pa. Super. Ct. 2013);
Trask v. Olin Corp., 298 F.R.D. 244, 264 (W.D. Pa. 2014); Kinney-Lindstrom v. Med. Care Availability & Reduction
of Error Fund, 73 A.3d 543, 563 n.17 (Pa. 2013). Where a negligence claim involves a licensed professional,
like Dr. Ryen, Plaintiff must establish that Dr. Ryen deviated from the standard of care that a similarly
licensed and trained professional would utilize. See, e.g., Gondek v. Bio-Med. Applications of Pa., Inc., 919 A.2d
283, 287 (Pa. Super. 2007); UPMC v. CBIZ, Inc., No. 16-cv-204, 2017 WL 4357984, at *10 (W.D. Pa. Sept. 29,
2017) (Gibson, J.).


                                                      -53-
        In his Motion to Dismiss, Dr. Ryen argues that Plaintiff's state-law negligence claim

against him should be dismissed. Dr. Ryen argues that "because [Dr. Ryen] respectfully submits

that Plaintiff's federal claims should be dismissed as a matter of law (Counts I, II, III, and IV), it

also submits Plaintiff's state-law negligence claim should be dismissed and supplemental

jurisdiction should not be exercised." (ECF No. 21 at 27.)

        Dr. Ryen's argument is unpersuasive because the Court did not dismiss Counts I, II, or III.

(See supra Section V(B)(l)-(4).) And as Plaintiff points out, the Court could exercise supplemental

jurisdiction over Plaintiff's state-law claim even if the Court dismissed each of Plaintiff's federal

law claims. 23 See, e.g., Arbaugh v. Y & H Corp., 546 U.S. 500,514 (2006) ("[W]hen a court grants a

motion to dismiss for failure to state a federal claim, the court generally retains discretion to

exercise supplemental jurisdiction, pursuant to 28 U.S.C. § 1367, over pendent state-law claims.").

        Accordingly, the Court will DENY Dr. Ryen's Motion to Dismiss with respect to Count V

for negligence.

VI.     Conclusion

        For the foregoing reasons, Defendants' Motions to Dismiss (ECF Nos. 17, 21) are

GRANTED IN PART and DENIED IN PART. The Court will dismiss (1) Count IV for a violation



23The Court has significant discretion on whether to exercise supplemental jurisdiction. See 28 U.S.C. §
1367. "[I]n any civil action of which the district courts have original jurisdiction, the district courts shall
have supplemental jurisdiction over all claims that are so related to claims in the action within such original
jurisdiction that they form part of the same case or controversy under Article III of the United States
Constitution." 28 U.S.C. § 1367(a). However, "[t]he district courts may decline to exercise supplemental
jurisdiction over a claim if-(1) the claim raises a novel or complex issue of state law, (2) the claim
substantially predominates over the claim or claims over which the district court has original jurisdiction,
(3) the district court has dismissed all claims over which it has original jurisdiction, or (4) in exceptional
circumstances, there are other compelling reasons for declining jurisdiction." 28 U.S.C. § 1367(c).
Nonetheless, Dr. Ryen's supplemental-jurisdiction argument clearly fails because the Court did not dismiss
the other four counts in Plaintiff's Amended Complaint.


                                                     -54-
of substantive due process against all Defendants, and (2) Plaintiff's official-capacity claims

against Defendants Cornwell, Welch, Shreckengost, and Young because those claims are

duplicative of Plaintiff's claims against the Agency. Defendants' Motions are denied in all other

respects.




                                              -55-
                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 MARY MEREDITH,                                 )          Case No. 3:18-cv-105
                                                )
                 Plaintiff,                     )          JUDGE KIM R. GIBSON
                                                )
         v.                                     )
                                                )
 COUNTY OF JEFFERSON; JEFFERSON                 )
 COUNTY CHILDREN AND YOUTH                      )
 SERVICES; CYNTHIA CORNWELL;                    )
 JOANNA WELCH; BRANDY                           )
 SHRECKENGOST; ALLEN H. RYEN,                   )
 Ph.D.; NATALIE YOUNG;                          )
                                                )
                Defendants.                     )



                                .5:+         ORDER

       AND NOW, this      L        day of April, 2019, upon consideration of Defendants' Motions

to Dismiss (ECF Nos. 17, 21), IT IS HEREBY ORDERED that the Motions are GRANTED IN

PART and DENIED IN PART.

       IT IS FURTHER ORDERED that (1) Count IV for a violation of substantive due process

is dismissed as to all Defendants, and (2) Plaintiff's official-capacity claims against Defendants

Cornwell, Welch, Shreckengost, and Young are hereby dismissed. Defendants' Motions are

denied in all other respects.


                                             BY THE COURT:




                                             KIM R. GIBSON
                                             UNITED STATES DISTRICT JUDGE
